 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Back to Main Document) [raiform10q063007.htm]
 
CREDIT AGREEMENT


Dated June 22, 2007,


by and among


LEAF COMMERCIAL FINANCE CO., LLC

as the Borrower,


VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME
PARTIES HERETO,
as the Lenders,


and


NATIONAL CITY BANK,
as the Agent for the Lenders
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

 
 Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
         
Section 1.1
Defined Terms
1
 
Section 1.2
Use of Defined Terms.
20
 
Section 1.3
Cross-References.
20
 
Section 1.4
Accounting and Financial Determinations.
20
   
ARTICLE II REVOLVING CREDIT FACILITY
21
         
Section 2.1
Loans
21
 
Section 2.2
Reduction of Aggregate Commitment Amount
21
 
Section 2.3
Borrowing Procedures
21
 
Section 2.4
Continuation and Conversion Elections
22
 
Section 2.5
Funding
22
 
Section 2.6
Notes.
22
   
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
23
         
Section 3.1
Repayments and Prepayments; Application
23
 
Section 3.2
Interest Provisions
23
 
Section 3.3
Fees
25
   
ARTICLE IV CERTAIN LIBOR AND OTHER PROVISIONS
25
         
Section 4.1
LIBOR Lending Unlawful
25
 
Section 4.2
Deposits Unavailable
25
 
Section 4.3
Increased LIBOR Loan Costs, etc.
26
 
Section 4.4
Funding Losses
26
 
Section 4.5
Increased Capital Costs
26
 
Section 4.6
Taxes
27
 
Section 4.7
Payments, Computations, etc
29
 
Section 4.8
Sharing of Payments
30
 
Section 4.9
Setoff
30
 
Section 4.10
Mitigation; Time Limitation
30
 
Section 4.11
Replacement of Lenders
31
   
ARTICLE V CONDITIONS TO CREDIT EXTENSIONS
32
         
Section 5.1
Initial Loan
32
 
Section 5.2
All Loans
34
   
ARTICLE VI REPRESENTATIONS AND WARRANTIES
35
         
Section 6.1
Organization, etc.
35
 
Section 6.2
Due Authorization, Non-Contravention, etc.
35
 
Section 6.3
Government Approval, Regulation, etc.
36
  Section 6.4  Validity, etc. 
36
       



 
- i -

--------------------------------------------------------------------------------

 

 

 
Section 6.5
Financial Information
36
 
Section 6.6
No Material Adverse Effect; Compliance with Laws
36
 
Section 6.7
Litigation.
37
 
Section 6.8
Subsidiaries
37
 
Section 6.9
Ownership of Properties
37
 
Section 6.10
Taxes
37
 
Section 6.11
Pension and Welfare Plans
37
 
Section 6.12
Environmental Warranties
38
 
Section 6.13
Accuracy of Information
38
 
Section 6.14
Margin Stock
39
 
Section 6.15
Foreign Assets Control Regulations
39
 
Section 6.16
Labor Relations; Management Agreements
39
 
Section 6.17
Insurance
39
 
Section 6.18
Collateral Documents
39
 
Section 6.19
Compliance with OFAC Rules and Regulations.
40
   
ARTICLE VII FINANCIAL INFORMATION AND NOTICES
40
         
Section 7.1
Financial Statements and Projections.
40
 
Section 7.2
Certificates.
41
 
Section 7.3
Other Reports.
41
 
Section 7.4
Notice of Litigation and Other Matters
41
 
Section 7.5
Accuracy of Information
43
   
ARTICLE VIII AFFIRMATIVE COVENANTS
43
         
Section 8.1
Maintenance of Existence; Compliance with Laws, etc.
43
 
Section 8.2
Maintenance of Properties
43
 
Section 8.3
Insurance
43
 
Section 8.4
Visitations, Books and Records, Field Audits
44
 
Section 8.5
Environmental Law Covenant
45
 
Section 8.6
Use of Proceeds
45
 
Section 8.7
Future Subsidiaries, Security, etc.
45
 
Section 8.8
Procedures to Ensure Information Dissemination
45
 
Section 8.9
Further Assurances
45
 
Section 8.10
Maintenance of Assets
46
   
ARTICLE IX [INTENTIONALLY OMITTED]
47
   
ARTICLE X NEGATIVE COVENANTS
48
         
Section 10.1
Business Activities
48
 
Section 10.2
Indebtedness
48
 
Section 10.3
Liens
48
 
Section 10.4
Investments
50
 
Section 10.5
Restricted Payments
50
 
Section 10.6
Issuance of Capital Securities
50
 
Section 10.7
Consolidation, Merger, etc
51
 
Section 10.8
Sale of Assets
51

 
 
- ii -

--------------------------------------------------------------------------------

 
 
Section 10.9
Transactions with Affiliates
51
 
Section 10.10
Restrictive Agreements
51
 
Section 10.11
Sale and Leaseback
51
 
Section 10.12
Amendment to Material Documents
52
 
Section 10.13
Hedging Obligations
52
 
Section 10.14
Accounting Changes
52
 
Section 10.15
Upstream Limitations
52
   
ARTICLE XI EVENTS OF DEFAULTS AND REMEDIES
52
         
Section 11.1
Events of Default
52
 
Section 11.2
Action if Bankruptcy
55
 
Section 11.3
Action if Other Event of Default
55
 
Section 11.4
Application of Proceeds
55
   
ARTICLE XII THE AGENT
56
         
Section 12.1
Actions
56
 
Section 12.2
Funding Reliance, etc.
56
 
Section 12.3
Exculpation
57
 
Section 12.4
Successor
57
 
Section 12.5
Loans by Agent
57
 
Section 12.6
Credit Decisions
58
 
Section 12.7
Reliance by Agent
58
 
Section 12.8
Defaults
58
   
ARTICLE XIII MISCELLANEOUS
58
         
Section 13.1
Waivers, Amendments, etc.
58
 
Section 13.2
Notices; Time
60
 
Section 13.3
Payment of Costs and Expenses
61
 
Section 13.4
Indemnification
61
 
Section 13.5
Survival
63
 
Section 13.6
Severability
63
 
Section 13.7
Headings
63
 
Section 13.8
Execution in Counterparts, Effectiveness, etc.
63
 
Section 13.9
Governing Law; Entire Agreement
63
 
Section 13.10
Successors and Assigns
63
 
Section 13.11
Assignments and Participations in Loans; Register
63
 
Section 13.12
Other Transactions
66
 
Section 13.13
Forum Selection and Consent to Jurisdiction
67
 
Section 13.14
Waiver of Jury Trial
67
 
Section 13.15
USA Patriot Act
67

 
 
- iii -

--------------------------------------------------------------------------------

 
 
SCHEDULES AND EXHIBITS
 
 
Schedule I                                    -           Initial Commitments
Schedule 1.1                                -           Form of Assignment
Agreement
Schedule 6.7                                -           Litigation
Schedule 6.9                                -           Real Property
Schedule 6.11                              -           Pension and Welfare Plans
Schedule 6.12                              -           Environmental Disclosures
Schedule 10.2                              -           Existing Indebtedness
Schedule 10.3                              -           Existing Liens
Schedule 10.4                              -           Existing Investments
Schedule 10.9                              -           Transactions with
Affiliates


Exhibit A                                     -           Form of Note
Exhibit B                                     -           Form of Borrowing
Request
Exhibit C                                     -           Form of Borrowing Base
Certificate
Exhibit D                                     -           Form of
Continuation/Conversion Notice
Exhibit E                                     -           Form of Compliance
Certificate
Exhibit F                                     -           Form of Lender
Assignment Acceptance
 
- iv -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated June 22, 2007, is by and among LEAF COMMERCIAL
FINANCE CO., LLC, a Delaware limited liability company (the “Borrower”), the
various financial institutions and other Persons from time to time parties
hereto (the “Lenders”), and NATIONAL CITY BANK, a national banking association
(“National City”), as administrative agent and collateral agent for the Lenders
(in such capacity, the “Agent”).
 
BACKGROUND


 
A.           The Borrower is purchasing from Pacific Capital Bank, N.A., a
national banking association (the “Seller”) certain assets (“Purchased Assets”)
pursuant to that certain Asset Purchase Agreement dated as of June 19, 2007 (the
“Purchase Agreement”), by and among the Seller and the Borrower, LEAF Funding
and LEAF Financial, as buyers (the “Acquisition”).
 
B.           The Borrower has requested a short term revolving credit facility,
which the Lenders have agreed to extend to the Borrower on the terms and
conditions of this Agreement for use by the Borrower to finance the purchase of
(i) the Purchased Assets from the Seller and (ii) any other Eligible Contracts
(as defined below).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, such parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.1                                Defined Terms
 
.  The following terms, when used in this Agreement, including its preamble and
background, shall, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural thereof):
 
“Adjusted Base Rate” means, on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum (rounded upward, if necessary, to the
next highest 1/100 of 1%) equal to the higher of (a) the Base Rate in effect on
such day, and (b) the sum of the Federal Funds Rate in effect on such day plus ½
of 1%.  Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the
Adjusted Base Rate.  The Agent will give notice promptly to the Borrower and the
Lenders of changes in the Adjusted Base Rate; provided that the failure to give
such notice shall not affect the Adjusted Base Rate in effect after such change.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent to a Lender.
 
“Affected Lender” is defined in Section 4.11(a).
 

--------------------------------------------------------------------------------

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding however, any trustee under, or any committee with responsibility for
administering, any Plan).  “Control” of a Person means the power, directly or
indirectly, (a) to vote 5% or more of the Capital Securities (on a fully diluted
basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable), or (b) to
direct or cause the direction of the management and policies of such Person
(whether by contract or otherwise).
 
“Agent” is defined in the preamble and includes each other Person appointed as
the successor Agent pursuant to Section 12.4.
 
“Aggregate Commitment”  means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof.  On the Closing Date, the Aggregate
Commitment is One Hundred Million Dollars ($100,000,000).
 
“Aggregate Original Net Equipment Cost” means, as of any date of determination,
an amount equal to the sum of the Original Net Equipment Costs of all Equipment
then subject to an Eligible Contract.
 
“Aggregate Net Present Value” means, as of any date of determination, an amount
equal to the sum of the Net Present Values of all Eligible Contracts.
 
 “Agreement” means, on any date, this Credit Agreement as originally in effect
on the Closing Date and as thereafter from time to time amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.
 
“Applicable Margin” means, (a) as to any Base Rate Loan, 0.0%, and (b) as to any
LIBOR Loan or LIBOR Flex Rate Loan, 1.75%.
 
“Assignee Lender” is defined in Section 13.11(a).
 
“Assignment Agreement” means (a) the Purchase Agreement and (b) any Assignment
Agreement in the form set forth as Schedule 1.1 hereto pursuant to which the
Borrower purchases Contracts from LEAF Funding.
 
 “Authorized Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer or the treasurer of the
Borrower or such other representative of the Borrower as may be designated in
writing by any one of the foregoing with the consent of the Agent, such consent
not to be unreasonably withheld; and, with respect to financial statements,
financial covenants and borrowing base calculations, the chief financial
officer, chief executive officer, chief operating officer or the treasurer of
the Borrower.
 
“Base Rate” means, at any time, the rate of interest then most recently
established by the Agent in Cleveland, Ohio, as its base rate for U.S. dollars
loaned in the United States.  The Base Rate is not necessarily intended to be
the lowest rate of interest determined by the Agent in connection with
extensions of credit.
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Adjusted Base Rate.
 
“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Borrower” means LEAF Commercial Finance Co., LLC, a Delaware limited liability
company, together with its successors and permitted assigns.
 
“Borrowing” means the Loans of the same type and, in the case of LIBOR Loans,
having the same Interest Period made by all Lenders required to make such Loans
on the same Business Day and pursuant to the same Borrowing Request.
 
“Borrowing Base” means at any time the lesser of (a) ninety percent (90%) of the
then Aggregate Net Present Value, and (b) one hundred percent (100%) of the
Aggregate Original Net Equipment Cost; provided that, in performing such
calculation, the Aggregate Net Present Value and Aggregate Original Net
Equipment Cost shall be reduced by such amount as may be necessary in order
that: (i) no more than an amount equal to five percent (5%) of the Aggregate
Commitment is attributable to any single Lessee; (ii) no more than an amount
equal to ten percent (10%) of the Aggregate Commitment is attributable to
progress payments; (iii) none of either such amount is attributable to any
Contract or Equipment the value of which has been used in six months or more of
previous calculations of the Borrowing Base, except with respect to any Contract
(and any related Equipment) with a payment period of not greater than 12 months
from the date of the first scheduled payment thereunder, as to which, no more
than an amount equal to twenty percent (20%) of the Aggregate Commitment is
attributable to such Contracts (and any related Equipment); (iv) no more than an
amount equal to five percent (5%) of the Aggregate Commitment is attributable to
Contracts whereby the related lessee is an Affiliate of the Borrower; and (v) no
more than an amount equal to twenty percent (20%) of the Aggregate Commitment is
attributable to Contracts with initial stated terms of greater than 120 months.
 
“Borrowing Base Certificate” means a certificate duly completed and executed by
an Authorized Officer, substantially in the form of Exhibit C hereto.
 
“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer, substantially in the form of Exhibit B hereto.
 
“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
Cleveland, Ohio, and (b) relative to the making, continuing, prepaying or
repaying of any LIBOR Loans, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the London interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person, for any period, the
aggregate amount of all expenditures of such Person for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures.
 
- 3 -

--------------------------------------------------------------------------------

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.
 
“Capitalized Lease Liabilities” means, which respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capital leases, and the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or a penalty.
 
“Cash Equivalent Investment” means, at any time: (a) any direct obligation of
(or unconditionally guaranteed by) the United States or a State thereof (or any
agency or political subdivision thereof, to the extent such obligations are
supported by the full faith and credit of the United States or a State thereof)
maturing not more than one year after such time; (b) commercial paper maturing
not more than 270 days from the date of issue, which is issued by (i) a
corporation (other than an Affiliate of the Borrower) organized under the laws
of any State of the United States or of the District of Columbia and rated A-1
or higher by S&P or P-1 or higher by Moody’s, or (ii) any Lender (or its holding
company) rated A-1 or higher by S&P or P-1 or higher by Moody’s; (c) any
certificate of deposit, time deposit or bankers acceptance, maturing not more
than one year after its date of issuance and overnight bank deposits, which is
issued by either (i) any bank organized under the laws of the United States (or
any State thereof) and which has (x) a credit rating of A2 or higher from
Moody’s or A or higher from S&P and (y) a combined capital and surplus greater
than $500,000,000, or (ii) any Lender; (d) any repurchase agreement having a
term of 30 days or less entered into with any Lender or any commercial banking
institution satisfying the criteria set forth in clause (c)(i) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder; or (e) any money market fund,
90% of the assets of which are comprised of any of the items specified in
clauses (b) and (c) above and as to which withdrawals are permitted at least
every 90 days and which do not have restrictions on liquidation rights.
 
“Casualty Payment” means, as to any Contract, any payment under such Contract,
made in connection with an Event of Loss with respect to any Equipment subject
to such Contract, that terminates all or a portion of the related Lessee’s
obligation to make subsequent Lease Payments pursuant to the terms of such
Contract.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“Change in Control” means the Borrower shall cease to be a wholly owned
Subsidiary of LEAF Financial.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Closing Date” means the date this Agreement becomes effective pursuant to
Section 5.1.
 
“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, supplemented, reformed or otherwise modified from time
to time.
 
“Collateral” shall mean all tangible and intangible property, real and personal,
of the Borrower that is the subject of a Lien granted pursuant to a Credit
Document to the Agent to secure the whole or any part of the Obligations or any
guarantee thereof, and shall include all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing.
 
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the Borrower hereunder in an aggregate principal or face amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule I hereto, as the same may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof.
 
 “Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer, substantially in the form of Exhibit E hereto, together with
such changes thereto as the Agent may from time to time reasonably request for
the purpose of monitoring the Borrower’s compliance with the financial covenants
contained herein.
 
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is surety for or
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) any
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Securities of any other Person.  The amount of
any Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the maximum amount of the debt,
obligation or other liability guaranteed thereby.
 
“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer, substantially in the
form of Exhibit D hereto.
 
“Contract” means (i) a lease, loan or contract for use, hire or purchase of
equipment, (ii) a practice acquisition loan, (iii) an ultimate net loss loan,
(iv) other commercial contracts such as service and maintenance agreements, or
(v) receivable financings secured by non-equipment collateral such as real
estate, together with any assignments thereof and any delivery and acceptance
certificate therefor, any guaranties and amendments, addendums and other
modifications thereto.
 
“Contract File” means, with respect to any item of Equipment (or Contract):
 
(a)           if subject to a Contract secured by such Equipment, the original
(or a certified copy of the original) counterpart thereof that constitutes
“chattel paper” for purposes of the UCC, if the Original Price for such
Equipment is $250,000 or greater, or, for any Contract
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
which does not constitute “chattel paper” (or for which the Original Price is an
amount less than $250,000), a true and complete copy of the originally executed
Contract; provided, however, for any Contract executed after the date of this
Agreement, the Contract File shall contain an original counterpart or complete
copy, as applicable, no later than ten (10) days after such Contract is
executed;
 
(b)           with respect to any Contract in excess of $100,000, evidence or
verification of an insurance policy covering such risks and amounts and
otherwise complying with the requirements of the Servicing Standard and the
related Contract for any related Equipment (except where the related Lessee is
self-insured in accordance with the terms of this Agreement);
 
(c)           any loan or security agreement relating to such Equipment (or
Contract) or any Contract related thereto, together with originals of any notes,
instruments or documents relating thereto;
 
(d)           each receipt of acceptance by the applicable Lessee of such
Equipment (or Contract), if any;
 
(e)           with respect to such Equipment (or Contract), each guaranty of any
related Contract, if any;
 
(f)           each UCC financing statement, as filed, which relates to such
Equipment (or Contract) or any related Contract, if any;
 
(g)           each amendment of any related Contract, if any; and
 
(h)           each assignment of any related Contract, if any.
 
“Contract Payment” means, with respect to any Contract, the minimum monthly or
other periodic contractual rental or loan payment required to be made
thereunder.
 
 “Control Agreement” means an agreement in form and substance satisfactory to
the Agent which provides for the Agent to have “control” (as defined in
Section 8-106(c) and (d) of the UCC, as such term relates to an uncertificated
security or a security entitlement (as such terms are defined therein) or as
used in Section 9-104 of the UCC, as such term relates to Deposit Accounts).
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with any Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
“CP Facility” means any commercial paper conduit facility, securitization
facility, warehouse line or similar credit facility maintained by any LEAF SPE.
 
“Credit Documents” collectively means this Agreement, the Notes, the Security
Agreement, the Intercreditor Agreement, the Lockbox Agreement, any Control
Agreement and
 
 
- 6 -

--------------------------------------------------------------------------------

 
each other agreement pursuant to which the Agent is granted a Lien to secure the
Obligations, and each other agreement, certificate, document or instrument
delivered in connection with any Credit Document, whether or not specifically
mentioned herein or therein; provided that such term shall not include any
Secured Hedging Agreement.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Defaulted Contract” means any Contract for which: (a) any Contract Payment (or
portion thereof) owing thereunder is more than 61 days delinquent (measured from
its contractual due date); (b) the related Lessee is in default under any other
provision of such Contract not dealt with in clause (a) and any applicable grace
and/or cure period set forth in such Contract has expired and the Borrower has
in accordance with its normal procedures declared such Contract to be in
default; or (c) the Borrower has otherwise determined that the remaining amounts
owing by the Lessee under such Contract are expected to be uncollectible.
 
“Defaulting Lender” is defined in Section 4.11(a).
 
“Deposit Accounts” means any and all demand, time, savings, passbook, lockbox or
other accounts with a bank or other financial institution, including general
deposit and cash concentration accounts, in which any cash, payments or receipts
of or for the benefit of any Borrower are or are to be deposited, and all
deposits therein and investments thereof, whether now or at any time hereafter
existing.
 
“Disposition” means any (a) sale, transfer, lease or other conveyance (including
by way of merger, condemnation, casualty loss or sale/leaseback) of, (b) the
granting of options or other rights to sell, transfer, lease or otherwise
convey, any, or (c) the receipt of any condemnation, insurance or similar
proceeds with respect to any casualty loss of, the Borrower’s assets (including
the sale of Contracts or accounts receivables and the sale of Capital
Securities, but not including an issuance of Capital Securities) to any other
Person in a single transaction or event or series of related transactions or
events.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Eligible Contract” means a Contract owned by the Borrower that, as of any date
of determination, complies with the covenants set forth in this Agreement and
each of the following requirements:
 
(a)           Such Contract originated in the ordinary course of the Borrower’s
business and is not a Defaulted Contract;
 
(b)           Such Contract is a legal, valid and binding full recourse payment
obligation of the related Lessee enforceable in accordance with its terms
(except as may be limited by applicable insolvency, bankruptcy, moratorium,
reorganization, or other similar laws affecting enforceability of creditors’
rights generally and the availability of equitable remedies) and is in full
force and effect, is not subject to any defense, counterclaim or right of
setoff, and has not been satisfied, subordinated or rescinded;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 

(c)           The initial stated term of such Contract is not greater than 180
months;
 
(d)           With the exception of any Contracts with a Governmental Authority
required by law to have provisions to the contrary, the Lessee’s obligations
under such Contract are “hell or high water” obligations that are, among other
characteristics, non-cancelable, unconditional and not subject to any right of
set-off, rescission, counterclaim, offset, reduction or recoupment except that,
upon making of a Casualty Payment under such Contract, the obligation of the
related Lessee to make Lease Payments thereunder may be reduced accordingly;
 
(e)           Such Contract contains provisions requiring the Lessee to pay all
sales, use, excise, rental, property or similar taxes imposed on or with respect
to any related Equipment and to assume all risk of loss, damage, or destruction
of such Equipment, and such Contract requires the Lessee to maintain any related
Equipment in good and workable order and to obtain and maintain liability
insurance, physical damage insurance and liability insurance on such Equipment
subject thereto and to name the lessor (including any private label lessor) or
lender under the Contract as a loss payee and an additional insured with respect
thereto;
 
(f)           The pledge by the Borrower to the Agent of a security interest in
such Contract and the related Equipment will not violate the terms or provisions
of such Contract or any other agreement to which any Borrower is a party or by
which it is bound;
 
(g)           Such Contract has not been rewritten or amended, other than in
accordance with the written policies and procedures of Borrowers and consistent
with their past practice, such that the amount of any Contract Payment owing
pursuant to the terms of such Contract has been decreased, or any other
obligations of the Lessee under such Contract have been diminished, due to any
payment default or delinquency or the related Lessee’s financial inability to
make such payments;
 
(h)           The related Lessee is not subject to any action in bankruptcy,
receivership, reorganization, insolvency or other material adverse change in its
condition (since entering into the Contract);
 
(i)           All payments owing under such Contract are required to be made in
Dollars;
 
(j)           Such Contract provides for the acceleration of all Lease Payments
thereunder upon default by the Lessee;
 
(k)           Such Contract requires that, if an Event of Loss occurs, the
related Lessee must take one of the following actions:  (i) either (A) restore
or repair the affected Equipment to good repair, condition and working order or
(B) replace the Equipment with like equipment of the same or later model in good
repair, condition and working order, and, in either case, continue to make
Contract Payments on its regularly scheduled basis despite the occurrence of
such Event of Loss; or (ii) make a lump sum payment in an amount that is not
less than the then Net Present Value;
 
(l)           Such Contract and the Equipment subject to such Contract are not
subject to any Liens other than Permitted Liens;
 
 
 
- 8 -

--------------------------------------------------------------------------------

 

(m)           The Agent has a first priority perfected security interest in such
Contract (subject only to Permitted Liens), and a complete Contract File for
such Contract is maintained either (i) with a custodian who holds such Contract
Files for the benefit of the Agent, or (ii) in the chief executive office of the
Borrowers (or such other location as is owned or, to the extent subject to a
satisfactory landlord waiver in favor of the Agent, leased by the Borrower), in
a secure and fireproof filing cabinet clearly identifying the contents thereof
as Collateral hereunder, pledged to the Agent.
 
(n)           The Agent (directly or through the Borrower) has a first priority
perfected security interest in any Equipment subject to a finance lease (to the
extent such Equipment has, in the aggregate, an Original Net Equipment Cost of
$25,000 or more);
 
(o)           The Lessee and each item of Equipment subject to such Contract are
domiciled or located within the United States and Puerto Rico, as applicable;
and
 
(p)           Such Contract is eligible for financing under a CP Facility.
 
provided that, compliance with paragraph (m) above is hereby waived for the
first three (3) Business Days following acquisition of such Contract pursuant to
a Financed Acquisition.
 
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
 
“Equipment” means inventory of the Borrower or equipment of a Lessee which is
subject to a Contract or inventory of the Borrower held for the purpose of
leasing or contracting for use, hire or purchase with clients of the Borrower.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to Sections of ERISA also refer to any successor Sections thereto.
 
“Event of Default” is defined in Section 11.1.
 
“Event of Loss” means, with respect to any Equipment as of any date of
determination, any of the following events or conditions:
 
(a)           total loss or destruction thereof;
 
(b)           theft or disappearance thereof without recovery within sixty (60)
days after such theft or disappearance first becomes known to the Borrower;
 
(c)           damage rendering such Equipment unfit for normal use and, in the
judgment of the Borrower, beyond repair at reasonable cost; and
 
(d)           any condemnation, seizure, forced sale or other taking of title to
or use of any such Equipment,
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 

provided, however, no Equipment shall be deemed to be subject to an Event of
Loss for so long as the Lessee continues to pay any Lease Payments with respect
to such Equipment without reduction or offset.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exemption Certificate” is defined in Section 4.6(e).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
 
“Financed Acquisition” means an acquisition of Contracts or of a division or
line of business of another Person, by the Borrower from any Person in which the
following conditions are satisfied:
 
(a)           immediately before and immediately after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
 
(b)           all transactions related thereto are consummated in accordance
with applicable law; and
 
(c)           the Borrower shall have delivered to the Agent a Borrowing Base
Certificate evidencing compliance immediately following such acquisition, giving
pro forma effect to the consummation of such acquisition and all Loans made in
connection therewith.
 
“Fiscal Quarter” means a fiscal quarter of the Borrower.
 
“Fiscal Year” means the fiscal year of the Borrower (ending each December 31).
 
“GAAP” means generally accepted accounting principles in effect in the
United States of America applied on a consistent basis.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Hazardous Material” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical,
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.
 
“Hedging Agreements” means, with respect to any Person, any currency exchange
agreements, interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
 
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.
 
“Indebtedness” of any Person means all debts, liabilities and obligations of
such Person including, without limitation:
 
(a)           all obligations of such Person for borrowed money;
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;
 
(c)           all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, banker’s acceptances and similar extensions of
credit, whether or not drawn, issued for the account of such Person;
 
(d)           all Capitalized Lease Liabilities of such Person;
 
(e)           net liabilities of such Person under all Hedging Obligations;
 
(f)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of equity
interests, property or services, and indebtedness secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on property owned or being acquired by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(g)           Off-Balance Sheet Liabilities of such Person;
 
(h)           all Contingent Liabilities of such Person in respect of any of the
foregoing (including any partial recourse obligation or liability to the maximum
extent of such recourse, but excluding from any such amount, any fully
non-recourse obligation or liability); and
 
(i)           all accounts payable, income taxes payable and other accrued
liabilities.
 
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship
 
 
- 11 -

--------------------------------------------------------------------------------

 
with such other Person, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor.
 
“Indemnified Liabilities” is defined in Section 13.4.
 
“Indemnified Parties” is defined in Section 13.4.
 
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of April 18, 2005, as amended, restated, supplemented or
otherwise modified from time to time, by and among the LEAF Agent, LEAF
Financial, Leaf Funding, Sovereign Bank, OFC Capital, a division of ALFA
Financial Corporation, National City Commercial Capital Corporation f/k/a
Information Leasing Corporation, National City Bank, WestLB AG, New York Branch,
Commerce Bank, National Association, Merrill Lynch Equipment Finance LLC,
Merrill Lynch Commercial Finance Corp., LEAF Institutional Direct Management,
LLC, Lease Equity Appreciation Fund I, L.P., Lease Equity Appreciation Fund II,
L.P., LEAF Fund I, LLC, LEAF Fund II, LLC, RCC Commercial, Inc., Resource
Capital Funding, LLC, Black Forest Funding Corporation, Bayerische Hypo-Und
Vereinsbank AG, New York Branch, U.S. Bank National Association, and any
additional Persons who become parties thereto in accordance with the terms
thereof.
 
“Interest Period” means, relative to any LIBOR Loan, the period beginning on
(and including) the date on which such LIBOR Loan is made or continued as, or
converted into, a LIBOR Loan and shall end on (but exclude) the day which
numerically corresponds to such date one, two, or three months thereafter
provided, however, that:
 
(a)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
next preceding Interest Period expires;
 
(b)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;
 
(c)           any Interest Period with respect to a LIBOR Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(d)           no Interest Period shall extend beyond the Termination Date; and
 
(e)           there shall be no more than six (6) different Interest Periods
applicable to LIBOR Loans outstanding at any time.
 
“Investment” means, relative to any Person, (a) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any
 
- 12 -

--------------------------------------------------------------------------------

 
bonds, notes, debentures or other debt securities of any other Person
(excluding, however, commission, travel, petty cash and similar advances to
officers, employees, consultants and agents in the ordinary course of business),
and (b) any Capital Securities held by such Person in any other Person.  The
amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment, provided however that any
purchases of Contracts shall not be deemed to be Investments.
 
“LEAF Agent” means National City, in its capacity as administrative agent under
the LEAF Credit Agreement, or any successor thereto as administrative agent.
 
“LEAF Credit Agreement” means that certain Credit Agreement, dated July 31,
2006, among the LEAF Financial and LEAF Funding, as Borrowers, the lenders
thereunder, and the LEAF Agent, as amended, supplemented, amended and restated
or otherwise modified from time to time.
 
 “LEAF Financial” means LEAF Financial Corporation, a Delaware corporation.
 
“LEAF Funding” means LEAF Funding, Inc., a Delaware corporation.
 
“LEAF SPE” means any special purpose entity or similar bankruptcy remote entity,
whether or not an Affiliate of the Borrower, for which LEAF Financial provides
servicing under a Servicing Agreement.
 
“Lease Payment” means, with respect to any Contract, any Contract Payment or
other payment required to be paid by the related Lessee under such Contract.
 
“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit F hereto.
 
“Lenders” is defined in the preamble (including any Person that becomes a Lender
pursuant to Section 13.11(a)).
 
 “Lessee” means a Person that is contractually obligated to make rental or loan
and other payments under a Contract (whether or not a lease), including any
guarantor of such obligations.
 
“LIBOR” means, relative to any Interest Period for any LIBOR Loan, the rate of
interest equal to the average (rounded upwards, if necessary, to the nearest
1/100 of 1%) of the rates per annum at which Dollar deposits in immediately
available funds are offered to Agent in the London interbank market at or about
11:00 a.m. London, England time two (2) Business Days prior to the beginning of
such Interest Period for delivery on the first day of such Interest Period, and
in an amount approximately equal to the amount of such LIBOR Loan and for a
period approximately equal to such Interest Period.
 
“LIBOR (Reserve Adjusted)” means, relative to any Loan to be made, continued or
maintained as, or converted into, a LIBOR Loan for any Interest Period, a rate
per annum
 
 
- 13 -

--------------------------------------------------------------------------------

 
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined pursuant
to the following formula:
 
LIBOR (Reserve
Adjusted)                                                                =           LIBOR
 
1.00 - LIBOR Reserve Percentage
 
“LIBOR Flex Rate” means the quotient of (a) a fluctuating rate per annum which
is designated or published from time to time by the Agent as being its “One
Month LIBOR Rate” (which, unless Agent otherwise notifies the Borrower, shall be
equal to the rate of interest (rounded upwards, if necessary, to the nearest
1/100th of 1%), at or about 11:00 a.m. London, England time, two (2) Business
Days prior to the applicable Change Date (as defined below), as listed on the
British Bankers Association Interest LIBOR 01 or 02 as provided by Reuters (or
another similar service if Reuters is unavailable), as the rate at which Dollar
deposits with a maturity of one month are offered to Agent in the London
interbank market) (it being acknowledged that the LIBOR Flex Rate is not
necessarily (i) the lowest rate of interest or the only “LIBOR” denominated
interest rate then available from the Agent on fluctuating rate loans or (ii)
calculated in the same manner as any other “LIBOR” denominated interest rate
offered by the Agent) divided by (b) a number equal to 1.00 minus the LIBOR
Reserve Percentage.  It is further acknowledged that the LIBOR Flex Rate is not
necessarily calculated in the same manner as any other “LIBOR” denominated
interest rate offered by any other bank or published by any publication.  The
Agent will inform the Borrower of the current LIBOR Flex Rate upon their
request.  The interest rate change will not occur more often than once each
month and shall be based on the LIBOR Flex Rate effective as of the last
business day of each month (the “Change Date”) and apply thereafter until the
next Change Date.  If the LIBOR Flex Rate becomes unavailable during the term of
any Loan, the Agent may designate a substitute index after notice to the
Borrowers.  The Borrower understands that Agent may make loans based on other
indexes or rates as well.
 
“LIBOR Flex Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the LIBOR Flex Rate.
 
 “LIBOR Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
LIBOR (Reserve Adjusted).
 
“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBOR
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the Board, having a term approximately equal or
comparable to such Interest Period.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in
 
- 14 -

--------------------------------------------------------------------------------

 
property, or other priority or preferential arrangement of any kind or nature
whatsoever, to secure payment of a debt or performance of an obligation.
 
“Loan” means a loan made pursuant to Section 2.1(a).
 
“Lockbox Agreement” means that certain Lockbox Agency and Control Agreement
dated as of July 31, 2006, as amended, restated, supplemented or otherwise
modified from time to time, among LEAF Financial, LEAF Funding, LEAF
Institutional Direct Management, LLC, a Delaware limited liability company,
Lease Equity Appreciation Fund I, L.P., a Delaware limited partnership, U.S.
Bank National Association, in its capacity as Lockbox Agent and as Lockbox Bank
thereunder, LEAF Agent, and any additional Persons who become parties thereto in
accordance with the terms thereof.
 
“Management Agreements” shall mean any agreements or arrangements among the
shareholders and employment (including any phantom equity arrangements) and
non-compete agreements or arrangements between the Borrower and any of its
directors, officers or employees.
 
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (a) the business,
results of operations, condition (financial or otherwise), assets, liabilities
or prospects of the Borrower, (b) the ability of the Borrower to perform any of
its obligations under any of the Credit Documents, (c) the rights and remedies
of any Secured Party under any of the Credit Documents or (d) the legality,
validity or enforceability of any of the Credit Documents.
 
“Monthly Payment Date” means the first (1st) day of each month, or, if any such
day is not a Business Day, the next succeeding Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor.
 
“National City” is defined in the preamble.
 
“Net Disposition Proceeds” means with respect to any Disposition, the excess of:
 
(a)           the gross cash proceeds received by the Borrower, from any such
Disposition and any cash payments in immediately available funds received in
respect of promissory notes (or other non-cash consideration) delivered to the
Borrower in respect thereof; over
 
(b)           the sum of (i) all reasonable and customary commissions, legal,
and other professional fees, sales commissions and other reasonable and
customary costs and disbursements, in each case actually incurred in connection
with such Disposition, and (ii) payments made by the Borrower to retire any
Indebtedness of the Borrower where payment of such Indebtedness is required in
connection with such Disposition.
 
 
- 15 -

--------------------------------------------------------------------------------

 
“Non-Excluded Taxes” means any Taxes other than net income, net profit and
franchise taxes, and property (other than Taxes attributable to the Loan
transactions), business privilege or capital stock (other than Taxes
attributable to the Loan transactions), employment related or similar Taxes
imposed with respect to the Agent or any Lender by any Governmental Authority
under the laws of which the Agent or such Lender is organized, in which it
maintains its applicable lending office or in which it is engaged in business
activity through the presence of any office, employees, agent or other
representative.
 
“Non-U.S. Lender” means any Lender or Participant that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.
 
“Note” means a promissory note of the Borrower payable to a Lender, in the form
of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from outstanding Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.
 
 “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including, without limitation,
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans; (b) all other obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrower arising under or
in connection with a Credit Document or a Secured Hedging Agreement; and (c) all
other fees, expenses and commissions (including, without limitation, attorney’s
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower to any Secured Party, of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, that
relate to any Credit Document or Secured Hedging Agreement.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any obligation of such Person under any Synthetic Lease or
(d) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.
 
“Organizational Document” means, relative to any Person, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of such Person’s partnership interests, limited liability company interests or
authorized shares of Capital Securities.
 
 
- 16 -

--------------------------------------------------------------------------------

 
“Original Net Equipment Cost” means, with respect to any Equipment subject to an
Eligible Contract, an amount equal to (a) the Borrower’s cost in accordance with
GAAP, less (b) the amount of any advance, security deposit or other up-front
payment made by the applicable Lessee to such Borrower with respect to such
Equipment or the related Contract.
 
“Original Price” means, with respect to any Equipment subject to a Contract (a)
which is originated by LEAF Financial or LEAF Funding, the original invoice
price of any related Equipment subject to such Contract, and, (b) any other such
Equipment, the amount paid by the Borrower to purchase the related Contract.
 
“Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required to be made under any Credit Document or from the
execution, delivery, registration, recording or enforcement of any Credit
Document.
 
“Participant” is defined in Section 13.11(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
 
“Percentage” means, relative to any Lender, the percentage opposite its name on
Schedule I hereto under the Commitment column or set forth in a Lender
Assignment Agreement under the Commitment column, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its Assignee Lender and delivered pursuant to Section 13.11(a).
 
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
 
“Plan” means any Pension Plan or Welfare Plan.
 
“Register” is defined in Section 13.11(c).
 
“Related Fund” means, with respect to any Lender, any fund that invests in loans
and whose decisions relating to such loans is controlled (by contract or
otherwise) by such Lender or, in the case of a Lender that is a fund, by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“Release” means a “release”, as such term is defined in CERCLA.
 
 
- 17 -

--------------------------------------------------------------------------------

 
“Required Lenders” means Lenders holding more than fifty percent (50%) of the
Total Exposure Amount.
 
“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
 
“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower) on, or the
making of any payment (including, without limitation, principal, interest, fees
or expenses) or distribution on account of, or setting apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of any class of Capital Securities of the
Borrower or any options, warrants, or other rights to purchase any such Capital
Securities, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property, obligations of the Borrower or otherwise, or (b) any payment by the
Borrower of any management or consulting fee to any Person or of any salary,
bonus or other form of compensation to any Person who is an Affiliate or
executive officer of any such Person, but excluding any such salary, bonus or
other form of compensation to the extent approved by Parent.
 
“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill, Inc.,
or any successor.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time.
 
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Hedging Agreement” means, collectively, any Hedging Agreement entered
into by the Borrower under which the counterparty of such agreement is (or at
the time such agreement was entered into, was) a Lender or an Affiliate of a
Lender.
 
“Secured Hedging Obligations” means any Obligations with respect to Secured
Hedging Agreements.
 
“Secured Parties” means, collectively, the Lenders, the Agent, each counterparty
to a Secured Hedging Agreement, and (in each case) each of their permitted
respective successors, transferees and assigns.
 
 
- 18 -

--------------------------------------------------------------------------------

 
“Security Agreement” means the Security Agreement executed and delivered by the
Borrower pursuant to this Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.
 
“Servicer Default” means any default by LEAF Financial under any Servicing
Agreement, in connection with which, (a) the Borrower has received notice and
which is not cured within the period allowed under such Servicing Agreement and
(b) the result of which is to permit the removal of the Borrower as servicer.
 
“Servicing Agreement” means (a) the Interim Servicing Agreement (as such term is
defined in the Purchase Agreement) and (b) any agreement pursuant to which LEAF
Financial agrees to service Contracts owned by the Borrower or an Affiliate of
the Borrower or a LEAF SPE.
 
“Servicing Standard” means the degree of diligence, prudence, skill and care
with which the Borrower customarily service Contracts held for their own account
and, in any event, in a manner consistent with the customary and usual practices
of other servicers of comparable contracts and equipment.
 
“SFAS 133/138” means, Statement of Financial Accounting Standards No. 133 –
“Accounting for Derivative Instruments and Hedging Activities” and Statement of
Financial Accounting Standards No. 138 – “Accounting for Certain Derivative
Instruments and Certain Hedging Activities, an amendment to FASB Statement No.
133” issued by the Financial Accounting Standard Board, as such pronouncement
may be amended from time to time in accordance with its terms.
 
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Securities of such other Person (irrespective of whether
at the time Capital Securities of any other class or classes of such other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.  Unless the context otherwise specifically
requires, the term “Subsidiary” shall be a reference to a Subsidiary of the
Borrower.
 
“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) if both (a) the lease is not a capital lease in accordance
with GAAP and (b) the lessee is claiming ownership of the property so leased for
federal income tax purposes, other than any such lease under which that Person
is the lessor.
 
“Taxes” means any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.
 
“Termination Date” means the earliest of (a) August 31, 2007, and (b) the date
on which the Commitments are terminated in full or permanently reduced to zero
pursuant to the terms of this Agreement.
 
 
- 19 -

--------------------------------------------------------------------------------

 
“Total Exposure Amount” means, on any date of determination, the outstanding
principal amount of all Loans and the unfunded amount of the Commitments.
 
“Total Liabilities” means, on any date, without duplication, the outstanding
principal (or equivalent)  amount of all Indebtedness of the Borrower described
in paragraphs “(a)”, “(b)” or “(c)” of the definition of “Indebtedness”, as of
such date.
 
“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBOR Loan or a LIBOR Flex Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania; provided, that if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Agent
pursuant to the applicable Credit Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than
Pennsylvania, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection.
 
“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.
 
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers, managing general partners or other voting members of the governing
body of such Person.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
 
Section 1.2                                Use of Defined Terms.  Unless
otherwise defined or the context otherwise requires, terms for which meanings
are provided in this Agreement shall have such meanings when used in each other
Credit Document, and each notice and other communication delivered from time to
time in connection with this Agreement or any other Credit Document.
 
Section 1.3                                Cross-References.  Unless otherwise
specified, references in a Credit Document to any Article or Section are
references to such Article or Section of such Credit Document, and references in
any Article, Section or definition to any clause are references to such clause
of such Article, Section or definition.
 
Section 1.4                                Accounting and Financial
Determinations.  Unless otherwise specified, all accounting terms used in each
Credit Document shall be interpreted, and all accounting determinations and
computations thereunder shall be made, in accordance with GAAP applied in the
preparation of the most recent financial statements referred to in Section
5.1(e).  If any preparation in the financial statements referred to in Section
7.1 hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) results in a change in any results,
amounts, calculations, ratios, standards or terms found in this Agreement from
 
 
- 20 -

--------------------------------------------------------------------------------

 
those which would be derived or be applicable absent such changes, the Borrower
may reflect such changes in the financial statements required to be delivered
pursuant to Section 7.1.  Upon the request of the Borrower or any Secured Party,
the parties hereto agree to enter into negotiations in order to amend the
financial covenants and other terms of this Agreement if there occur any changes
in GAAP that have a material effect on the financial statements of the Borrower,
so as to equitably reflect such changes with the desired result that the
criteria for evaluating the financial condition of the Borrower and such other
terms shall be the same in all material respects after such changes as if the
changes had not been made.  Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the Borrower, in each case without duplication.
 
ARTICLE II
 
REVOLVING CREDIT FACILITY
 
Section 2.1                                Loans.  Subject to the terms and
conditions of this Agreement, from time to time on any Business Day occurring
from and after the Closing Date but prior to the Termination Date, each Lender
agrees, severally but not jointly, that it will make Loans to the Borrower equal
to such Lender’s Percentage of the aggregate amount of each Borrowing of Loans
requested by the Borrower; provided, that (a) the aggregate principal amount of
all outstanding Loans (after giving effect to any amount requested) shall not
exceed the lower of (i) the Borrowing Base and (ii) the Aggregate Commitment;
and (b) the principal amount of outstanding Loans (after giving effect to any
amount requested) from any Lender to the Borrower shall not at any time exceed
such Lender’s Commitment as set forth on Schedule I hereto.  Each Loan by a
Lender shall be in a principal amount equal to such Lender’s Percentage of the
aggregate principal amount of Loans requested on such occasion.  Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow Loans
hereunder prior to the Termination Date.
 
Section 2.2                                Reduction of Aggregate Commitment
Amount.  The Borrower may (without premium or penalty), from time to time on any
Business Day occurring after the Closing Date, voluntarily reduce the amount of
the Aggregate Commitment on the Business Day so specified by the Borrower;
provided, however, that all such reductions shall require at least three (3)
Business Days’ prior notice to the Agent and be permanent, and any partial
reduction of the Aggregate Commitment shall be in a minimum amount of $5,000,000
and in any integral multiple of $1,000,000 in excess thereof.  Each Lender’s
Commitment shall be reduced by its Percentage of the reduction of the Aggregate
Commitment.
 
Section 2.3                                Borrowing Procedures.  The Borrower
shall give the Agent irrevocable prior written notice in the form of a Borrowing
Request (a) not later than 1:00 p.m. on the day a Borrowing of a Base Rate Loan
or LIBOR Flex Rate Loan is to be made and (b) at least three (3) Business Days
prior to the date that a LIBOR Loan is to be made.  Each Borrowing Request shall
be (i) in the case of Base Rate Loans or LIBOR Flex Rate Loans, in a minimum
amount of $100,000 and any integral multiple of $100,000 in excess thereof, and
(ii) in the case of LIBOR Loans, in a minimum amount of $1,000,000 and any
integral multiple of $500,000 in excess thereof, or, in either case, in the
unused amount of the Commitment.  On the terms and subject to the conditions of
this Agreement, each Borrowing shall be comprised of the Type of Loans, and
shall be made on the Business Day, specified in such Borrowing Request.  
 
- 21 -

--------------------------------------------------------------------------------

 
Promptly upon receipt, the Agent will notify all Lenders of the receipt of the
Borrowing Request.  By 4:00 p.m. on the date of such Borrowing, each Lender
shall deposit with the Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing.  Such deposit will be made to an account
which the Agent shall specify from time to time by written notice to the
Lenders.  To the extent funds are received from the Lenders, the Agent shall
make such funds available to the Borrower by wire transfer to the account the
Borrower shall have specified in their Borrowing Request.  No Lender’s
obligation to make any Loan shall be affected by any other Lender’s failure to
make any Loan.
 
Section 2.4                                Continuation and Conversion
Elections.  By delivering a Continuation/Conversion Notice to the Agent on or
before 12:00 noon on a Business Day, the Borrower may from time to time
irrevocably elect, on not less three (3) Business Days’ (but not more than five
(5) Business Days) notice, that all, or any portion of any Borrowing of one Type
of Loan may be converted into the other Type of Loan (or continued, as to any
LIBOR Loan), in minimum amounts of $1,000,000 and any integral multiple of
$500,000 in excess thereof; provided that, in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBOR Loan at least three (3)
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBOR Loan shall, on such last day, automatically convert
to a Base Rate Loan; provided further, that, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Loans of all
Lenders that have made such Loans, and (y) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into, LIBOR
Loans when any Default or Event of Default has occurred and is continuing.
 
Section 2.5                                Funding.  Each Lender may, if it so
elects, fulfill its obligation to make, continue or convert LIBOR Loans
hereunder by causing one of its foreign branches or Affiliates (or an
international banking facility created by such Lender) to make or maintain such
LIBOR Loan; provided, however, that such LIBOR Loan shall nonetheless be deemed
to have been made and to be held by such Lender, and the obligation of the
Borrower to repay such LIBOR Loan shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.  In
addition, the Borrower hereby consents and agrees that, for purposes of any
determination to be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall
be conclusively assumed that each Lender elected to fund all LIBOR Loans by
purchasing Dollar deposits in the interbank eurodollar market.
 
Section 2.6                                Notes. The Borrower agrees that, upon
the request to the Agent by any Lender, the Borrower will execute and deliver to
such Lender a Note evidencing the Loans made by, and payable to the order of,
such Lender in a maximum principal amount equal to such Lender’s
Commitment.  The Borrower hereby irrevocably authorize each Lender to make (or
cause to be made) appropriate notations on any grid attached to such Notes (or
on any continuation of such grid), which notations, if made, shall evidence,
inter alia, the date of, the outstanding principal of, and the interest rate and
Interest Period applicable to the Loans evidenced thereby.  Such notations
shall, to the extent not inconsistent with notations made by the Agent in the
Register, be conclusive and binding on the Borrower absent manifest error;
provided, however, that the failure of any Lender to make any such notations or
any error in any such notation shall not limit or otherwise affect any
Obligations of the Borrower.
 
- 22 -

--------------------------------------------------------------------------------

 

 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
Section 3.1                                Repayments and Prepayments;
Application.  The Borrower shall repay in full all principal, interest and
Obligations on the Termination Date.  Prior thereto, prepayments of Loans shall
or may be made as set forth below.
 
(a)           Voluntary Prepayments.  From time to time on any Business Day, the
Borrower may make a voluntary prepayment, in whole or in part, without premium
or penalty, of the outstanding principal amount of any Loan; provided, however,
that: (i) any such prepayment shall be applied, first, to any Base Rate Loans,
second, to any LIBOR Flex Rate Loans, and, third, pro rata among LIBOR Loans
having the same Interest Period, in the direct order of maturity of such
Interest Periods; (ii) any such voluntary prepayment of any Loan made in part,
and not in whole, shall be in a minimum amount of $500,000 and any integral
multiple of $100,000 in excess thereof; and (iii) the Borrower shall comply with
Section 4.4 in the event any LIBOR Loan is prepaid on any day other than the
last day of the Interest Period for such LIBOR Loan.
 
(b)           Mandatory Prepayments.
 
(i)           Loan Prepayments.  On any date when the sum of the aggregate
outstanding principal amount of all Loans exceeds the lesser of (A) the
Aggregate Commitment (as it may be reduced from time to time pursuant to this
Agreement), and (B) the Borrowing Base, the Borrower shall make a mandatory
prepayment of Loans in an aggregate amount equal to such excess.
 
(ii)           Prepayments of Net Disposition Proceeds.  Immediately upon the
receipt by the Borrower of any Net Disposition Proceeds, the Borrower shall make
a mandatory prepayment of the Loans in an amount equal to 100% of such Net
Disposition Proceeds, to the extent necessary to comply with paragraph (i)
above.
 
(iii)           Prepayments upon Acceleration.  Immediately upon any
acceleration of any Loans pursuant to Section 11.2 or Section 11.3, the Borrower
shall repay all the Loans, unless, pursuant to Section 11.3, only a portion of
all the Loans is so accelerated (in which case the portion so accelerated shall
be so repaid).  Such amounts shall be applied in accordance with Section 11.4.
 
Section 3.2                                Interest Provisions.  Interest on the
outstanding principal amount of Loans shall accrue and be payable in accordance
with the terms set forth below.
 
(a)           Rates.  Subject to Sections 2.3 and 2.4, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
Borrower may elect that Loans comprising a Borrowing accrue interest at a rate
per annum:

               (i)           on that portion maintained from time to time as a
Base Rate Loan, equal to the sum of the Adjusted Base Rate from time to time in
effect plus the Applicable Margin;
 
 
- 23 -

--------------------------------------------------------------------------------

 
(ii)           on that portion maintained as a LIBOR Loan, during each Interest
Period applicable thereto, equal to the sum of LIBOR (Reserve Adjusted) for such
Interest Period plus the Applicable Margin; and
 
(iii)           on that portion maintained from time to time as a LIBOR Flex
Rate Loan, equal to the sum of the LIBOR Flex Rate from time to time in effect
plus the Applicable Margin;
 
All LIBOR Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Loan.
 
(b)           Default Rate.  Notwithstanding the foregoing, the Borrower will
pay to the Agent, for the account of the party entitled thereto, interest, at a
rate per annum (the “Default Rate”) equal to the Adjusted Base Rate from time to
time in effect (or, as to any LIBOR Loan then outstanding, the LIBOR (Reserve
Adjusted) rate applicable to such LIBOR Loan during the remainder of the related
Interest Period prior to conversion thereof pursuant to Section 2.4), plus the
sum of (i) the Applicable Margin applicable thereto and (ii) an additional
margin of 3% per annum, to the fullest extent permitted by law, on any amount
payable by the Borrower under any Credit Document to or for the account of the
Agent or any Lender that is not paid in full when due (whether at stated
maturity, by acceleration, or otherwise) or that is outstanding after the Agent
has notified the Borrower that any other Event of Default exists and that the
Default Rate will apply, for the period from and including the due date thereof,
or in the case of other Events of Default, the date the Agent has notified the
Borrower that the Default Rate will begin to accrue, to but excluding the date
the same is paid in full (or in the case of any other Event of Default, until
the Event of Default no longer exists). Interest payable at the Default Rate
shall be payable from time to time on demand or, if not earlier demanded, on
each Monthly Payment Date.
 
(c)           Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:
 
(i)           on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
 
(ii)           with respect to Base Rate Loans or LIBOR Flex Rate Loans, on each
Monthly Payment Date;
 
(iii)           with respect to LIBOR Loans, on the last Business Day of each
applicable Interest Period;
 
(iv)           with respect to any Base Rate Loans or LIBOR Flex Rate Loans
converted into LIBOR Loans on a day when interest would not otherwise have been
payable pursuant to clause (iii) above, on the date of such conversion; and
 
(v)           on that portion of any Loan which is accelerated pursuant to
Section 11.2 or Section 11.3, immediately upon such acceleration.
 
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether upon maturity, upon acceleration or
otherwise) shall be payable upon demand.
 
(d)           Maximum Rate.  Notwithstanding anything to the contrary contained
in any Credit Document, the interest paid or agreed to be paid under the Credit
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”).  If the Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 3.3                                Fees.  The Borrower agrees to pay the
Agent a structuring and arrangement  fee of $25,000, which fee shall be
non-refundable.
 
 
- 24 -

--------------------------------------------------------------------------------

 
ARTICLE IV
 
CERTAIN LIBOR AND OTHER PROVISIONS
 
Section 4.1                                LIBOR Lending Unlawful.  If any
Lender shall determine (which determination shall, upon notice thereof to the
Borrower and the Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBOR
Loan, the obligations of such Lender to make, continue or convert any such LIBOR
Loan shall, upon such determination, forthwith be suspended until such Lender
shall notify the Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBOR Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
 
Section 4.2                                Deposits Unavailable.  If the Agent
shall have determined that:
 
(a)           Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to it in the relevant market; or
 
(b)           by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBOR Loans;
 
then, upon notice from the Agent to the Borrower and the Lenders, the
obligations of all Lenders under Section 2.1 to make or continue any Loans as,
or to convert any Loans into, LIBOR Loans shall forthwith be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
 
 
- 25 -

--------------------------------------------------------------------------------

 

 
Section 4.3                                Increased LIBOR Loan Costs, etc.  The
Borrower agrees to reimburse each Lender for any increase in the cost to such
Lender of, or any reduction in the amount of any sum receivable by such Lender
in respect of, such Lender’s Commitment and the making of Loans hereunder
(including the making, continuing or maintaining (or of its obligation to make
or continue) any Loans as, or of converting (or of its obligation to convert)
any Loans into, LIBOR Loans) that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in after the date hereof of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority, except for such changes with respect to increased capital costs and
Taxes which are governed by Sections 4.5 and 4.6, respectively.  Each affected
Secured Party shall promptly notify the Agent and the Borrower in writing of the
occurrence of any such event, such notice stating in reasonable detail the
reasons therefor and the additional amount required fully to compensate such
Secured Party for such increased cost or reduced amount.  Such additional
amounts shall be payable by the Borrower directly to such Secured Party within
five days of its receipt of such notice, and such notice shall, in the absence
of manifest error, be conclusive and binding on the Borrower.
 
Section 4.4                                Funding Losses.  In the event any
Lender shall incur any loss or expense (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to make or continue any portion of the principal amount of any
Loan as, or to convert any portion of the principal amount of any Loan into, a
LIBOR Loan) as a result of:
 
(a)           any conversion or repayment or prepayment of the principal amount
of any LIBOR Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;
 
(b)           any Loans not being made as LIBOR Loans in accordance with the
Borrowing Request therefor; or
 
(c)           any Loans not being continued as, or converted into, LIBOR Loans
in accordance with the Continuation/Conversion Notice therefor;
 
then, upon the written notice of such Lender to the Borrower (with a copy to the
Agent), the Borrower shall, within five days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense.  Such written
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrower.
 
Section 4.5                                Increased Capital Costs.  If any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority (other than any law, regulation, directive, guideline, decision or
request relating to Taxes which are governed by Section 4.6) affects or would
affect the amount of capital required or expected to be maintained by any
Secured Party or any Person controlling such Secured Party, as a consequence of
this Agreement, and such Secured Party determines (in good faith but in its sole
and absolute discretion) that the rate of return on its or such controlling
 
 
- 26 -

--------------------------------------------------------------------------------

 
Person’s capital as a consequence of the Commitments or the Loans made by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Borrower, the Borrower shall within five (5) days following receipt of such
notice pay directly to such Secured Party additional amounts sufficient to
compensate such Secured Party or such controlling Person for such reduction in
rate of return.  A statement of such Secured Party as to any such additional
amount or amounts (including calculations thereof in reasonable detail) shall,
in the absence of manifest error, be conclusive and binding on the Borrower.  In
determining such amount, such Secured Party may use any method of averaging and
attribution that it (reasonably determined in good faith in its sole and
absolute discretion) shall deem applicable.
 
Section 4.6                                Taxes  The Borrower covenants and
agrees as follows with respect to Taxes:
 
(a)           Except as otherwise provided herein, any and all payments by the
Borrower under any Credit Document shall be made without setoff, counterclaim or
other defense, and free and clear of, and without deduction or withholding for
or on account of, any Taxes.  In the event that any Taxes are required by law to
be deducted or withheld from any payment required to be made by the Borrower to
or on behalf of the Agent or any Lender under any Credit Document, then:
 
(i)           subject to clause (f), only if such Taxes are Non-Excluded Taxes,
the amount of such payment shall be increased as may be necessary such that such
payment is made, after withholding or deduction for or on account of such Taxes,
in an amount that is not less than the amount provided for in this Agreement or
such Credit Document; and
 
(ii)           the Borrower shall withhold the full amount of such Taxes from
such payment (as increased pursuant to clause (a)(i)) and shall pay such amount
to the Governmental Authority imposing such Taxes in accordance with applicable
law.
 
(b)           In addition, the Borrower shall pay any and all Other Taxes
imposed to the relevant Governmental Authority imposing such Other Taxes in
accordance with applicable law.
 
(c)           As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 30 days of any such payment being due, the
Borrower shall furnish to the Agent a copy of an official receipt (or a
certified copy thereof) or other applicable documentation evidencing the payment
of such Taxes or Other Taxes.  The Agent shall make copies thereof available to
any Lender upon request therefor.
 
(d)           Subject to clause (f), the Borrower shall indemnify the Agent and
each Lender for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) the Agent or such Lender
(whether or not such Non-Excluded Taxes or Other Taxes are correctly or legally
asserted by the relevant Governmental Authority).  Promptly upon receiving
written notice from the Agent or any Lender or otherwise upon having knowledge
that any such Non-Excluded Taxes or Other Taxes have been levied, imposed or
 
 
- 27 -

--------------------------------------------------------------------------------

 
assessed, the Borrower shall pay such Non-Excluded Taxes or Other Taxes directly
to the relevant Governmental Authority.  In addition, the Borrower shall
indemnify the Agent and each Lender for any incremental Taxes that may become
payable by the Agent or such Lender as a result of any failure of the Borrower
to pay any Taxes when due to the appropriate Governmental Authority or to
deliver to the Agent, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes.  With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by the Agent or any Lender or
the indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date the Agent or such
Lender makes written demand therefor, which demand shall include a certificate
setting forth in reasonable detail the amount of such indemnification and the
determination thereof.  Such a certificate shall be presumed to be correct in
the absence of demonstrable error.  The Borrower acknowledges that any payment
made to the Agent or any Lender or to any Governmental Authority in respect of
the indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) above and
this clause shall apply.
 
(e)           Each Non-U.S. Lender, on or prior to the date on which such
non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of the Borrower or the Agent or as otherwise required by law,
but only for so long thereafter as such non-U.S. Lender is legally entitled to
do so), shall deliver to the Borrower and the Agent, but only to the extent that
it is permitted to do so under applicable tax law, either:
 
(i)           two duly completed copies of either (x) Internal Revenue Service
Form W-8BEN or (y) Internal Revenue Service Form W-8 ECI, or in either case an
applicable successor form; or
 
(ii)           in the case of a Non-U.S. Lender that is not legally entitled to
deliver either form listed in clause (e)(i) above, (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”) and (y)
two duly completed copies of  Internal Revenue Service Form W-8BEN or applicable
successor form to establish an exemption from United States backup withholding
tax.
 
(f)           In addition, each Non-U.S. Lender agrees that from time to time
after the Closing Date, when a lapse in time or change in circumstances unique
to the situation of such Lender renders the form or forms and/or Exemption
Certificate provided under clause (e) above obsolete or inaccurate in any
material respect, it will deliver to the Borrower a new, accurate form or forms
and/or Exemption Certificate, as applicable to such Non-U.S. Lender, and such
other forms as may be prescribed by law in order to confirm or establish the
entitlement of such Non-U.S. Lender to an exemption from or reduction in United
States federal withholding tax with respect to payments by the Borrower under
the applicable Credit Document, but only to the extent that it is permitted to
do under applicable tax law.
 
 
- 28 -

--------------------------------------------------------------------------------

 
(g)           The Borrower shall not be obligated to gross up any payments to
any Lender pursuant to clause (a)(i) above, or to indemnify any Lender pursuant
to clause (d) above, in respect of United States federal withholding taxes to
the extent that such taxes are imposed as a result of (x) the failure of such
Lender to deliver to the Borrower the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to clause (e) above, or, (y)
such form or forms and/or Exemption Certificate not establishing a complete
exemption from United States federal withholding tax or the information or
certifications made therein by the Lender being untrue or inaccurate on the date
delivered in any material respect; provided, however, that the Borrower shall be
obligated to gross up any payments to any such Lender pursuant to clause (a)(i)
above, and to indemnify any such Lender pursuant to clause (d), in respect of
United States federal withholding taxes if any such failure to deliver a form or
forms or an Exemption Certificate or the failure of such form or forms or
Exemption Certificate to establish a complete exemption from United States
federal withholding tax or inaccuracy or untruth contained therein resulted from
a change in any applicable statute, treaty, regulation or other applicable law
or any interpretation of any of the foregoing occurring after the date hereof,
which change rendered such Lender no longer legally entitled to deliver such
form or forms or Exemption Certificate or otherwise ineligible for a complete
exemption from United States federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in any material respect.
 
(h)           If the Agent or any Lender receives a refund in respect of Taxes
as to which it has been grossed up by the Borrower pursuant to clause (a)(i)
above or indemnified by the Borrower pursuant to clause (d) above and the Agent
or Lender, as applicable determines in its sole, good faith judgment that such
refund is attributable to such gross up or indemnification, then the Lender or
the Agent, as the case may be, shall pay such amount to the Borrower as the
Lender or Agent determines to be the proportion of the refund as will leave it,
after such payment, in no better or worse financial position with respect to Tax
liabilities and related expenses than it would have been in absent such
payment.  Neither the Lenders nor the Agent shall be obligated to disclose
information regarding its tax affairs or computations to the Borrower in
connection with this clause (g) or any other provision of this Section 4.6.
 
Section 4.7                                Payments, Computations, etc  Unless
otherwise expressly provided in a Credit Document, all payments by the Borrower
pursuant to each Credit Document shall be made by the Borrower to the Agent for
the pro rata account of the Secured Parties entitled to receive such
payment.  All payments shall be made without setoff, deduction or counterclaim
not later than 12:00 noon on the date due in same day or immediately available
funds to such account as the Agent shall specify from time to time by notice to
the Borrower.  Funds received after that time but before 5:00 p.m. on such date
shall be deemed to have been received by the Agent on such date for purposes of
Section 11.1(a), but for all other purposes shall be deemed to have been
received by the Agent on the next succeeding Business Day.  The Agent shall
promptly remit in same day funds to each Secured Party its share, if any, of
such payments received by the Agent for the account of such Secured
Party.  Interest payable hereunder with respect to Base Rate Loans shall be
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed.  All other fees, interest and all other amounts payable
hereunder shall be calculated on the basis of a 360 day year for the actual days
elapsed.  Payments due on a day other than a Business Day shall (except as
otherwise required by the definition of the term “Interest Period”) be made on
the next succeeding Business Day and such extension of time shall be included in
computing interest and fees in connection with that payment.
 
 
- 29 -

--------------------------------------------------------------------------------

 
Section 4.8                                Sharing of Payments.  If any Secured
Party shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of setoff or otherwise) on account of any Loan
(other than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of
its pro rata share of payments obtained by all Secured Parties, such Secured
Party shall purchase from the other Secured Parties such participations in Loans
made by them as shall be necessary to cause such purchasing Secured Party to
share the excess payment or other recovery ratably (to the extent such other
Secured Parties were entitled to receive a portion of such payment or recovery)
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Secured
Party, the purchase shall be rescinded and each Secured Party which has sold a
participation to the purchasing Secured Party shall repay to the purchasing
Secured Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Secured Party’s ratable share (according to
the proportion of (a) the amount of such selling Secured Party’s required
repayment to the purchasing Secured Party to (b) total amount so recovered from
the purchasing Secured Party) of any interest or other amount paid or payable by
the purchasing Secured Party in respect of the total amount so recovered.  The
Borrower agrees that any Secured Party purchasing a participation from another
Secured Party pursuant to this Section may, to the fullest extent permitted by
law, exercise all its rights of payment (including pursuant to Section 4.9) with
respect to such participation as fully as if such Secured Party were the direct
creditor of the Borrower in the amount of such participation.  If under any
applicable bankruptcy, insolvency or other similar law any Secured Party
receives a secured claim in lieu of a setoff to which this Section applies, such
Secured Party shall, to the extent practicable, exercise its rights in respect
of such secured claim in a manner consistent with the rights of the Secured
Parties entitled under this Section to share in the benefits of any recovery on
such secured claim.
 
Section 4.9                                Setoff.  Each Secured Party shall,
upon the occurrence and during the continuance of any Event of Default described
in Section 11.1(i) or, with the consent of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, have the
right to appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) the Borrower
hereby grants to each Secured Party a continuing security interest in, any and
all balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Secured Party; provided, however, that any such
appropriation and application shall be subject to the provisions of
Section 4.8.  Each Secured Party agrees promptly to notify the Borrower and the
Agent after any such setoff and application made by such Secured Party;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Secured Party under
this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Secured Party may
have.
 
Section 4.10                                Mitigation; Time Limitation.
 
(a)           Each Lender agrees that if any demand for payment under Sections
4.3, 4.4, 4.5, or 4.6, or if any adoption or change of the type described in
Section 4.1 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy and legal and
 
 
- 30 -

--------------------------------------------------------------------------------

 
regulatory restrictions and so long as such efforts would not be disadvantageous
to it, as determined in its reasonable discretion) to designate a different
lending office if the making of such a designation would reduce or obviate the
need for the Borrower to make payments under Sections 4.3, 4.4, 4.5 or 4.6, or
would eliminate or reduce the effect of any adoption or change described in
Section 4.1.
 
(b)           Failure or delay on the part of any Secured Party to demand
compensation pursuant to Sections 4.3, 4.4, 4.5 or 4.6 shall not constitute a
waiver of such Secured Party’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Secured Party pursuant to the
Sections 4.3, 4.4, 4.5 or 4.6 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Secured Party notifies
the Borrower of the change giving rise to such increased costs or reductions and
of such Secured Party’s intention to claim compensation therefor (except that,
if the change giving rise to such increased costs or reductions is retroactive,
then the six month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
Section 4.11                                Replacement of Lenders.  Each Lender
hereby severally agrees as set forth in this Section.
 
(a)           If any Lender (an “Affected Lender”) makes demand upon the
Borrower for (or if the Borrower is otherwise required to pay to such Lender)
amounts pursuant to Sections 4.3, 4.4, 4.5 or 4.6 and the payment of such
additional amounts are, and are likely to continue to be, materially more
onerous in the reasonable judgment of the Borrower with respect to the other
Lenders or any Lender defaults under the terms hereunder (a “Defaulting
Lender”), the Borrower may, within 30 days of receipt by the Borrower of such
demand or notice (or the occurrence of such other event causing the Borrower to
be required to pay such compensation) or from the date that such Lender becomes
a Defaulting Lender, as the case may be, give notice in writing to the Agent and
such Affected Lender or such Defaulting Lender, as the case may be, of its
intention to replace such Affected Lender or Defaulting Lender, as the case may
be, with a financial institution designated in such notice, subject to the other
terms of this Agreement.  If the Agent shall, in the exercise of its reasonable
discretion and within 30 days of its receipt of such notice, notify the Borrower
and such Affected Lender or such Defaulting Lender, as the case may be, in
writing that the designated financial institution is satisfactory to the Agent
(such consent not being required where such financial institution is already a
Lender), then such Affected Lender or such Defaulting Lender, as the case may
be, shall, subject to the payment of any amounts due pursuant to Section 4.4 by
the Borrower, assign, in accordance with Section 13.11(a), all of its
Commitments, Loans, Notes, and other rights and obligations under this Agreement
and all other Credit Documents to such designated financial institution;
provided, however, that (i) such assignment shall be without recourse,
representation or warranty (except, with respect to representations and
warranties, as to (A) such Affected Lender’s or such Defaulting Lender’s, as the
case may be, then existing Commitment Amount(s) and the outstanding principal
amount of Loans held by such Affected Lender or such Defaulting Lender, as the
case may be, and (B) the absence of Liens arising by, through and under the
Affected Lender or Defaulting Lender, as the case may be) and shall be on terms
and conditions reasonably satisfactory to such Affected Lender and such
designated financial institution, (ii) the purchase price paid by such
designated financial institution shall be in the amount of such Affected
Lender’s or such Defaulting Lender’s Loans, together with all accrued and unpaid
 
 
- 31 -

--------------------------------------------------------------------------------

 
interest and fees in respect thereof, plus all other amounts (including the
amounts demanded and unreimbursed under Section 4.3, 4.4, 4.5, 4.6, 13.3, and
13.4), owing to such Affected Lender or such Defaulting Lender, as the case may
be, hereunder and (iii) the Borrower shall pay to such Affected Lender or
Defaulting Lender, as the case may be, and the Agent all reasonable
out-of-pocket expenses incurred by such Affected Lender or such Defaulting
Lender, as the case may be, and the Agent in connection with such assignment and
assumption (including the processing fees described in Section 13.11(a)).
 
(b)           Upon the effective date of an assignment described in clause (a)
above, the Borrower shall issue a replacement Note to such replacement Lender
(but only if such replacement Lender requests such Note) and such institution
shall become a “Lender” for all purposes under this Agreement and the other
Credit Documents.  Upon any such termination or assignment, such replaced Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of any provisions of this Agreement which by their terms survive the
termination of this Agreement.
 
ARTICLE V
 
CONDITIONS TO CREDIT EXTENSIONS
 
Section 5.1                                Initial Loan.  The obligations of the
Lenders to fund the initial Loan shall be subject to the prior or concurrent
satisfaction, each in the Agent’s reasonable discretion, or waiver of each of
the conditions precedent set forth in this Article.
 
(a)           Certificates, Resolutions, etc.  The Agent shall have received
from the Borrower:
 
(i)           [Intentionally Omitted]; and
 
(ii)           a certificate, dated the Closing Date, duly executed and
delivered by the Borrower’s secretary as to:
 
(A)           resolutions approved by the board of directors of LEAF Financial,
the sole member of the Borrower, then in full force and effect authorizing the
execution, delivery and performance by the Borrower of each Credit Document to
be executed by the Borrower, and the transactions contemplated hereby and
thereby;
 
(B)           the incumbency and signatures of its Authorized Officers,
authorized to act with respect to each Credit Document to be executed by the
Borrower;
 
(C)           the full force and validity of each Organizational Document of
such Person and copies thereof; and
 

(D)           any Management Agreement or shareholder or similar agreement to
which the Borrower is a party.
 
(b)           Delivery of Notes.  The Agent shall have received, for the account
of each Lender that has requested a Note, such Lender’s Note duly executed and
delivered by an Authorized Officer of the Borrower.
 
 
- 32 -

--------------------------------------------------------------------------------

 
(c)           Payment of Outstanding Indebtedness, etc.  All Indebtedness other
than that identified in Schedule 10.2 hereto, together with all interest, all
prepayment premiums and other amounts due and payable with respect thereto,
shall have been paid in full and the commitments in respect of such repaid
Indebtedness shall have been terminated, and all Liens securing payment of any
such Indebtedness shall have been released and the Agent shall have received any
Uniform Commercial Code termination statements (Form UCC-3) or other executed
instruments as may be required in connection therewith.  After giving effect to
the foregoing, the Borrower shall have no Indebtedness other than Indebtedness
permitted by this Agreement.
 
(d)           Closing Fees, Expenses, etc. The Agent shall have received for its
own account, or for the account of each Lender, as the case may be, all fees,
costs and expenses due and payable pursuant to Section 3.3 and, if then
invoiced, Section 13.3.
 
(e)           Financial Information; Material Adverse Effect.  The Agent shall
have received a pro forma (1) consolidated balance sheet of the Borrower and (2)
Compliance Certificate, each as of the Closing Date and giving effect to the
initial Loans, certified by an Authorized Officer, in form and substance
satisfactory to Agent.
 
(f)           Opinion of Counsel.  The Agent shall have received opinions, dated
the Closing Date and addressed to the Agent and all Lenders, from Ledgewood,
counsel to the Borrower, in form and substance reasonably satisfactory to the
Agent.
 
(g)           Financing Statements.  All Uniform Commercial Code financing
statements (Form UCC-1) or other similar financing statements and Uniform
Commercial Code termination statements (Form UCC-3) required pursuant to the
Credit Documents shall have been filed by or delivered to a filing service
company acceptable to the Agent.
 
(h)           Credit Documents and Collateral Agreements.  The Agent shall have
received fully executed copies of this Agreement, each other Credit Document and
each document relating to the Acquisition, including, without limitation:
 
(i)           the Security Agreement, dated as of the Closing Date, duly
executed and delivered by the Borrower, and a  UCC financing statement (Form
UCC-1) naming the Borrower as a debtor and the Agent as the secured party, or
other similar instruments or documents to be filed under the UCC of all
jurisdictions as may be necessary or, in the opinion of the Agent, desirable to
perfect the security interests of the Agent pursuant to the Security Agreement;
 
(ii)           the Agent and its counsel shall be satisfied that the Lien
granted to the Agent, for the benefit of the Secured Parties in the collateral
described above is a first priority (or local equivalent thereof) security
interest (except for Liens permitted by Section 10.3 hereof); and no Lien exists
on any of the collateral described above other than the Lien created in favor of
the Agent, for the benefit of the Secured Parties, pursuant to a Credit Document
(except for Liens permitted by Section 10.3 hereof) and shall have received:
 
(A)           copies of UCC termination statements (Form UCC-3), if any,
necessary to release all Liens and other rights of any Person  in any collateral
securing the Obligations, together with such other UCC termination statements
(Form UCC-3) as the Agent may reasonably request from the Borrower; and
 
 
- 33 -

--------------------------------------------------------------------------------

 
(B)           copies of lien, tax, judgment and bankruptcy search reports,
listing any liens and all effective financing statements which name the Borrower
(under its present name and any previous names) as a debtor, together with
copies any such financing statements;
 
(iii)           the Intercreditor Agreement and the Lockbox Agreement shall be
in full force and effect and no default shall exist thereunder;
 
(iv)           a joinder and an acknowledgement to the Intercreditor Agreement
and the Lockbox Agreement, shall have been duly authorized, executed and
delivered to the lockbox agent under the Lockbox Agreement; and
 
(v)           the executed Purchase Agreement and related documents.
 
(i)           Real Property.  The Borrower shall have used its commercially
reasonable efforts to obtain a landlord waiver for each of its leased real
property locations, if any, each in form and substance satisfactory to the
Agent.
 
(j)           Consummation of Transaction, etc.  The Agent shall have received
evidence satisfactory to it that:
 
(i)           There shall exist at and as of the Closing Date (after giving
effect to Acquisition and the initial Loans hereunder) no conditions that would
constitute a Default or an Event of Default;
 
(ii)           The Acquisition shall have been completed pursuant to the
Purchase Agreement, and all required waiting periods (under the
Hart-Scott-Rodino Act or otherwise) shall have elapsed and all other required
consents (under the LEAF Credit Agreement or otherwise) shall have been
delivered; and
 
(iii)           There shall exist no litigation or proceedings which could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and all approvals of Governmental Authorities, if any, required
in connection with the Credit Documents shall have been obtained and be in full
force and effect.
 
Section 5.2                                All Loans.  The obligation of each
Lender to make any Loan (including the initial Loan) shall be subject to and the
satisfaction of each of the conditions precedent set forth below.
 
(a)           Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Loan the following statements shall be true and
correct as of the date of such Loan:
 
(i)           the representations and warranties set forth in each Credit
Document shall, in each case, be true and correct in all material respects with
the same effect as
 
 
- 34 -

--------------------------------------------------------------------------------

 
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date or, unless no longer true and correct as a
direct result of the consummation of an acquisition or transaction permitted
hereunder or consented to in writing by the Required Lenders);
 
(ii)           no Material Adverse Effect has occurred and is continuing; and
 
(iii)           no Default or Event of Default has occurred and is continuing.
 
(b)           Loan Request, etc.   The Agent shall have received a Borrowing
Request if any Loan has been requested hereunder.  Each of the delivery of a
Borrowing Request and the acceptance by the Borrower of the proceeds of such
Loan shall constitute a representation and warranty by the Borrower that on the
date of such Loan (both immediately before and after giving effect to such Loan
and the application of the proceeds thereof) the statements made in
Section 5.2(a) are true and correct.
 
(c)           Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to the Agent and its counsel and the Agent and its counsel
shall have received all information, approvals, opinions, documents or
instruments as the Agent or its counsel may reasonably request.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Secured Parties to enter into this Agreement and to make
Loans hereunder, the Borrower represents and warrants on the date of each Loan
(unless stated to relate to an earlier date) to each Secured Party as set forth
in this Article.
 
Section 6.1                                Organization, etc.  The Borrower is
(i) validly organized and existing and in good standing under the laws of the
State of Delaware, (ii) except where such failure to be so qualified could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification, and (iii) has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under each Credit Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it.
 
Section 6.2                                Due Authorization, Non-Contravention,
etc.  The execution, delivery and performance by the Borrower of each Credit
Document and its participation in the consummation of all aspects of the Credit
Documents, are in each case within the Borrower’s powers, have been duly
authorized by all necessary action, and do not:
 
(a)           contravene any (i) of the Borrower’s Organizational Documents,
(ii) material contractual restriction binding on or affecting the Borrower,
(iii) court decree or order binding on or affecting the Borrower or (iv) law or
governmental regulation binding on or affecting the Borrower; or
 
 
- 35 -

--------------------------------------------------------------------------------

 
(b)           result in, or require the creation or imposition of, any Lien on
the Borrower’s properties (except as permitted by this Agreement).
 
Section 6.3                                Government Approval, Regulation,
etc.  No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority, other than those that have been, or on
the Closing Date will be, duly obtained or made and which are, or on the Closing
Date will be, in full force and effect and except for filings and registrations
of any UCC financing statement, mortgages or intellectual property filings, all
of which have been duly executed, where applicable, and delivered to the Agent
on the Closing Date by the Borrower, as the case may be, is required for the due
execution, delivery or performance by the Borrower of any Credit Document to
which it is a party.  The Borrower is not subject to registration under the
Investment Company Act of 1940, as amended, or is otherwise subject to any other
regulatory scheme limiting its ability to incur debt.
 
Section 6.4                                Validity, etc.  The Credit Documents
will, on the due execution and delivery thereof by the Borrower, constitute, the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).
 
Section 6.5                                Financial Information.  The financial
statements (other than projections) of the Borrower furnished to the Agent and
each Lender pursuant to Section 5.1(e) have been prepared in accordance with
GAAP as applied pursuant to the terms of this Agreement, and present fairly the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended, subject,
in the case of financial statements, to normal recurring year-end adjustments
and the absence of notes.  The projections furnished to Agent and each Lender
pursuant to Section 5.1(e) are based on reasonable assumptions and such
assumptions are believed by the Borrower to be fair in light of business
conditions as they exist on the date of this Agreement.  All balance sheets, all
statements of operations, shareholders’ equity and cash flow and all other
financial information the Borrower furnished or to be furnished pursuant to
Section 7.1 have been and will for periods following the Closing Date (except
for the aging reports referred to in Section 7.1(c) and the budget referred to
in Section 7.1(d)) be prepared in accordance with GAAP as applied pursuant to
the terms of this Agreement, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject, in the case
of interim financial statements, to normal recurring year-end adjustments and
the absence of notes.
 
Section 6.6                                No Material Adverse Effect;
Compliance with Laws.
 
(a)           No Material Adverse Effect has occurred since the date of delivery
of the most recent audited financial statements delivered pursuant to Section
5.1(e) or Section 7.1(b).
 
 
- 36 -

--------------------------------------------------------------------------------

 
(b)           The Borrower is in material compliance with the requirements of
all applicable laws, rules and regulations (including, without limitation, all
Environmental Laws, ERISA, and the provisions of the Occupational Safety and
Health Act, the Fair Credit Reporting Act and the Fair Labor Standards Act, each
as amended, and the rules and regulations promulgated thereunder).
 
Section 6.7                                Litigation.  There is no pending or,
to the knowledge of the Borrower, threatened litigation, action or proceeding
(a) except as disclosed in Schedule 6.7 hereto, affecting the Borrower or any of
its properties, businesses, assets or revenues, which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
or (b) which purports to affect the legality, validity or enforceability of any
Credit Document.
 
Section 6.8                                Subsidiaries.  The Borrower has no
Subsidiaries.
 
Section 6.9                                Ownership of Properties.  Schedule
6.9 hereto sets forth the address of each real property location which the
Borrower owns or leases, or on which any property of the Borrower is maintained,
together with a description of any lease or bailment or warehouse arrangement,
including the term of such arrangement and the contact information for the
landlord, bailee or warehouseman.  The Borrower owns (i) in the case of owned
real property, good and marketable fee title to, and (ii) in the case of any
owned personal property, good and valid title to, or, in the case of leased or
licensed real or personal property, valid and enforceable leasehold or license
interests (as the case may be) in, all of its material properties and assets,
real and personal, tangible and intangible, of any nature whatsoever, free and
clear in each case of all Liens or claims, except for Liens permitted pursuant
to Section 10.3.
 
Section 6.10                                Taxes.  The Borrower and each
Subsidiary of the Borrower has filed all federal and state income tax returns,
state and local sales, use and personal property tax returns, and all other
material Tax returns and reports required by law to have been filed by it and
has paid all federal and state income taxes, state and local sales, use and
personal property taxes, and other material Taxes thereby shown to be due and
owing, except any such Taxes which are not delinquent or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
 
Section 6.11                                Pension and Welfare Plans.  During
the twelve-consecutive-month period prior to the date of the execution and
delivery of this Agreement and prior to the date of any Loan hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which could reasonably be expected to
result in the incurrence by the Borrower or any member of the Controlled Group
of any material liability, fine or penalty.  Except as disclosed in Schedule
6.11 hereto, neither the Borrower nor any member of the Controlled Group has any
Contingent Liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.  Schedule 6.11 sets forth each Pension Plan and Welfare Plan
to which the Borrower is a party.
 
 
- 37 -

--------------------------------------------------------------------------------

 
Section 6.12                                Environmental Warranties.  Except
for the matters set forth on Schedule 6.12 hereto, and only to the extent the
Borrower’s failure to comply in any case, individually or in the aggregate, has
or could reasonably be expected to have a Material Adverse Effect:
 
(a)           at all facilities and property (including underlying groundwater)
owned, occupied, or leased by the Borrower, except with respect to matters that
have been fully resolved, the Borrower is, and continues to be, in compliance
with all Environmental Laws;
 
(b)           there have been no past (which have not been resolved), and there
are no pending or, to the knowledge of the Borrower, threatened (i) claims,
complaints, notices or requests for information received by the Borrower with
respect to any alleged violation of any Environmental Law, or (ii) complaints,
notices or inquiries to the Borrower regarding potential liability under any
Environmental Law;
 
(c)           there have been no Releases or threatened Releases of Hazardous
Materials at, on or under any property now or to the knowledge of any Authorized
Officer previously owned, occupied, or leased by any Borrower;
 
(d)           the Borrower has been issued and is in compliance with, and to the
extent required by applicable Environmental Laws have timely applied to renew,
all permits, certificates, approvals, licenses and other authorizations required
by Environmental Laws;
 
(e)           no property now or previously owned, occupied or leased by the
Borrower is listed or, to the knowledge of any Authorized Officer, proposed for
listing on any federal or state list of sites requiring any investigation,
monitoring, remediation, or clean-up;
 
(f)           there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned or leased by the Borrower;
 
(g)           the Borrower has not directly transported or directly arranged for
the transportation of any Hazardous Material to any location which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to claims against the Borrower for any remedial work, damage to
natural resources or personal injury;
 

(h)           there are no polychlorinated biphenyls or friable asbestos present
at any property now owned or leased by the Borrower or, to the knowledge of any
Borrower (after due inquiry) previously owned or leased by the Borrower; and
 
(i)           no conditions exist at, on or under any property now owned or
leased by the Borrower or, to the knowledge of the Borrower (after due inquiry)
previously owned or leased by the Borrower, which, with the passage of time, or
the giving of notice or both, would give rise to any liability under any
Environmental Law.
 
Section 6.13                                Accuracy of Information.  None of
the factual information heretofore or contemporaneously furnished (other than
projections and forward looking information) in writing to any Secured Party by
or on behalf of the Borrower by its
 
 
- 38 -

--------------------------------------------------------------------------------

 
representatives, directors, officers, agents or employees in connection with any
Credit Document or any transaction contemplated hereby contains any untrue
statement of a material fact, or omits to state any material fact necessary to
make such information not materially misleading, and no other factual
information hereafter furnished in connection with any Credit Document by or on
behalf of the Borrower to any Secured Party will contain any untrue statement of
a material fact or will omit to state any material fact necessary to make any
information not materially misleading, in each case on the date as of which such
information is dated or certified.
 
Section 6.14                                Margin Stock.  No proceeds of any
Loans will be used to purchase or carry margin stock or otherwise for a purpose
which violates, or would be inconsistent with, Board Regulation T, U or X.
 
Section 6.15                                Foreign Assets Control
Regulations.  None of the requesting or borrowing of any Loans or the use of the
proceeds thereof of such will violate the Trading With the Enemy Act (50 U.S.C.
§ 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)) (the “Patriot
Act”).  Furthermore, the Borrower (a) is not and will not become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations and (b) does not knowingly engages and
will not knowingly engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.
 
Section 6.16                                Labor Relations; Management
Agreements.  There are no strikes, lockouts or other material labor disputes or
grievances against the Borrower, or, to the Borrower’s knowledge, threatened
against or affecting the Borrower, and no significant unfair labor practice,
charges or grievances are pending against the Borrower, or to the Borrower’s
knowledge, threatened against any of them before any Governmental
Authority.  The Borrower is party to any collective bargaining agreement.  There
are no Management Agreements.

Section 6.17                                Insurance.  All premiums in respect
of insurance maintained by or on behalf of the Borrower have been paid.  The
Borrower reasonably believes that the insurance maintained by or on behalf of
the Borrower is adequate and conforms to the requirements set forth in
Section 8.3.
 
Section 6.18                                Collateral Documents.
 
(a)           The Security Agreement is effective to create, in favor of the
Agent, a legal, valid and enforceable security interest in the Collateral
described in the Security Agreement and, upon the filings of financing
statements pursuant to the UCC, constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral which may be perfected by filing, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 10.3.
 
 
- 39 -

--------------------------------------------------------------------------------

 
(b)           Any Control Agreement is effective to create, in favor of the
Agent, a legal, valid and enforceable Lien on all of the Borrower’s right, title
and interest in and to the Deposit Accounts described therein and the proceeds
thereof, and constitute a Lien on, and security interest in, all right, title
and interest of the Borrower in such Deposit Accounts and the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of Persons expressly permitted by Section 10.3.
 
(c)           The Borrower hereby covenants to perform all of its obligations
under the Lockbox Agreement and the Intercreditor Agreement and direct all
Lessees to make all Contract Payments to the “Lockbox” and the “Lockbox Account”
(as such terms are defined in the Lockbox Agreement).
 
Section 6.19                                Compliance with OFAC Rules and
Regulations.
 
The Borrower (a) is not a Sanctioned Person, (b) does not have any of its assets
in Sanctioned Countries, and (c) does not derive any of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Loan will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.
 
ARTICLE VII
 
FINANCIAL INFORMATION AND NOTICES
 
The Borrower will furnish, or cause to be furnished, to the Agent and the
Lenders, each of the following:
 
Section 7.1                                Financial Statements and Projections.
 
(a)           Quarterly Financial Statements.  As soon as available and in any
event within sixty (60) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year, unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries, as of the close of such fiscal
quarter and unaudited consolidated statements of income, retained earnings and
cash flows for the fiscal quarter then ended and that portion of the Fiscal Year
then ended for the Borrower and its consolidated Subsidiaries, including,
without limitation, the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by an Authorized Officer to present fairly in all material
respects the financial condition of  the Borrower and its consolidated
Subsidiaries, and the results of operations of the Borrower and its consolidated
Subsidiaries, for the periods then ended, subject to normal year end
adjustments.
 
(b)           Annual Financial Statements.  As soon as available and in any
event within one hundred twenty (120) days after the end of each Fiscal Year,
audited
 
 
- 40 -

--------------------------------------------------------------------------------

 
consolidated balance sheets of the Borrower and its consolidated Subsidiaries,
as of the close of such Fiscal Year and audited consolidated statements of
income, retained earnings and cash flows of the Borrower and its consolidated
Subsidiaries, for the Fiscal Year then ended, including, without limitation, the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures for the preceding Fiscal Year and prepared by an
independent certified public accounting firm acceptable to the Agent in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operation of any change in the application
of accounting principles and practices during the year, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Borrower and its consolidated
Subsidiaries, or with respect to accounting principles followed by the Borrower
and its consolidated Subsidiaries not in accordance with GAAP.
 
(c)           Aging Reports.  Monthly, on the twentieth (20th) day of each
month, a monthly aging report for the prior month of (i) the total portfolio of
Contracts serviced by the Borrower, in summary form, and of (ii) Contracts which
are Collateral.
 
Section 7.2                                Certificates.
 
(a)           Compliance Certificate.  At each time financial statements are
delivered pursuant to Section 7.1(a) or Section 7.1(b) hereof, a Compliance
Certificate dated as of the date of the related financial statements.
 
(b)           Borrowing Base Certificate.  Monthly, on the twentieth (20th) day
of each month, a Borrowing Base Certificate as of the last date of the
immediately preceding month.
 
Section 7.3                                Other Reports.
 
(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its board of directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management letters or reports and any management responses
thereto;
 
(b)           promptly upon their becoming available, copies of such other
financial statements, reports, notices, prospectuses and registration
statements, if any, as any Borrower may be required to publicly file with the
IRS, the SEC, any national securities exchange or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding governmental commission, department, board, bureau, or
agency, federal or state; and
 
(c)           tax returns and such other information regarding the operations,
business affairs and financial condition of the Borrower or the Collateral as
the Agent or any Lender may reasonably request.
 
Section 7.4                                Notice of Litigation and Other
Matters. Promptly (but in no event later than five (5) Business Days after the
Borrower obtains knowledge thereof) telephonic and written notice of:
 
 
- 41 -

--------------------------------------------------------------------------------

 
(a)           the commencement of any proceedings and investigations by or
before any Governmental Authority, and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any of its
properties, assets or businesses, which could reasonably be believed to create a
potential liability or judgment in excess of $1,000,000;
 
(b)           any notice of any violation received by the Borrower from any
Governmental Authority including, without limitation, any notice of violation of
any Environmental Law;
 
(c)           any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower;
 
(d)           any attachment, judgment, lien, levy or order exceeding $1,000,000
that may be assessed against or threatened against the Borrower;
 
(e)           (i) the institution of any steps by any Person to terminate any
Pension Plan, (ii) the failure to make a required contribution to any Pension
Plan if such failure is sufficient to give rise to a Lien under Section 302(f)
of ERISA, (iii) the taking of any action with respect to a Pension Plan which
could result in the requirement that the Borrower furnish a bond or other
security to the PBGC or such Pension Plan, or (iv) the occurrence of any event
with respect to any Pension Plan which could result in the incurrence by the
Borrower of any material liability, fine or penalty, notice thereof and copies
of all documentation relating thereto;
 
(f)           any change (i) in the Borrower’s corporate name or in any trade
name used to identify it in the conduct of its business or in the ownership of
its properties, (ii) in the location of the Borrower’s chief executive office,
its principal place of business, any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in the Borrower’s identity or corporate structure,
(iv) in the Borrower’s Federal Taxpayer Identification Number or (v) in the
Borrower’s jurisdiction of organization (and the Borrower agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the UCC or otherwise that are required in order for the
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral);
 
(g)           if any material portion of the Collateral is damaged or destroyed;
 

(h)           any change of any Authorized Officer;
 
(i)           any condition or event that constitutes a Default or Event of
Default, written notice thereof specifying the nature and duration thereof and
the action being or proposed to be taken with respect thereto;
 
(j)           any Disposition;
 
(k)           any default under a Servicing Agreement; and
 
(l)           any Material Adverse Effect.
 
 
- 42 -

--------------------------------------------------------------------------------

 
Section 7.5                                Accuracy of Information.  All written
information, reports, statements and other papers and data furnished by or on
behalf of the Borrower or any of its Subsidiaries to the Agent or any Lender
(other than financial forecasts) whether pursuant to this Article VII or any
other provision of this Agreement shall be, at the time the same is so
furnished, complete and correct in all material respects to the extent necessary
to give the Agent or any Lender complete, true and accurate knowledge of the
subject matter based on the Borrower’s knowledge thereof.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
The Borrower agrees with each Lender and the Agent that it will, and, where
required, will cause its consolidated Subsidiaries to, perform or cause to be
performed the obligations set forth below.
 
Section 8.1                                Maintenance of Existence; Compliance
with Laws, etc.  The Borrower will:
 
(a)           except as otherwise permitted by Section 10.7, preserve and
maintain its legal existence; and
 
(b)           comply in all material respects with all applicable laws, rules,
regulations and orders, including the payment (before the same become
delinquent), of all federal, state and other material Taxes and assessments
imposed upon it or upon its property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrower.
 
Section 8.2                                Maintenance of Properties.  The
Borrower will maintain, preserve, protect and keep its properties in good
repair, working order and condition (ordinary wear and tear excepted), and make
necessary repairs, renewals and replacements so that the business carried on by
the Borrower may be properly conducted at all times, unless the Borrower
determines in good faith that the continued maintenance of such property is no
longer economically desirable.
 
Section 8.3                                Insurance.  The Borrower will:
 
       (a)           maintain with financially sound and reputable insurance
companies, insurance, with respect to its properties and business, against loss
or damage by fire and other insurance hazards (including extended coverage,
property damage, worker’s compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
of the kind and in such amount customarily insured against by companies in the
same or similar businesses operating in the same or similar locations, and all
insurance required to be maintained under any other Credit Document;
 
(b)           if any portion of the Borrower’s property that is subject to a
mortgage in favor of the Agent is located in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act, maintain with
financially sound and reputable insurance companies, flood insurance with policy
limits and deductibles in such amounts as are typically insured against in the
same general area, by Persons of comparable size engaged in the same or similar
business; and
 
 
- 43 -

--------------------------------------------------------------------------------

 
(c)           maintain all other insurance as may be required under the laws of
any state or jurisdiction in which it or they may be engaged in business
 
(d)           deliver (i) not later than seven (7) days after the Closing Date
and annually thereafter an original certificate of insurance signed by the
Borrower’s independent insurance broker describing and certifying as to the
existence of the insurance on the properties and assets of the Borrower and its
consolidated Subsidiaries required to be maintained by this Agreement and (ii)
at the reasonable request of the Agent from time to time (A) a summary schedule
indicating all insurance then in force with respect to the Borrower or (B)
copies of the policies evidencing such insurance coverage.  Each insurance
policy shall provide for at least thirty (30) days’ prior written notice to the
Agent of any termination of or proposed cancellation, nonrenewal or material
modification of such policy.  All policies delivered pursuant to this Section
shall be in addition to any requirements to maintain specific types of insurance
contained in any other Credit Document.
 
Section 8.4                                Visitations, Books and Records, Field
Audits.  The Borrower will, and will cause each of its consolidated Subsidiaries
to:
 
(a)           keep true books and records in which full, true and correct
entries will be made in accordance with GAAP and maintain adequate accounts and
reserves for all taxes (including income taxes), all depreciation, depletion,
obsolescence and amortization of its properties, all contingencies, and all
other reserves, and maintain computerized systems capable of (i) tracking the
Eligible Contracts, enabling the Borrower at all times to identify the same by
Lessee and (ii) enabling the Borrower to calculate the Net Present Value and
Original Net Equipment Cost;
 
(b)           permit the Agent, any Lender or any of their respective
representatives, at reasonable times and intervals upon reasonable notice to the
Borrower, to visit the Borrower’s offices, to discuss the Borrower’s financial
matters with its officers and employees, and its independent public accountants
(and the Borrower hereby authorizes such independent public accountant to
discuss the Borrower’s financial matters with the Agent, any Lender or any of
their respective representatives) and to examine (and photocopy extracts from)
any of its books and records provided that no more than one such visit shall
occur during any Fiscal Year if no Event of Default has occurred and is
continuing;
 
(c)           shall assist in any collateral field audit performed (by any
accounting firm reasonably acceptable to the Agent) at the request of the Agent,
which audit shall be in form and substance reasonably satisfactory to Agent, the
cost of which shall be paid by the Borrower; provided that the Borrower shall be
responsible for the cost of no more than one such audit performed during any
Fiscal Year if no Event of Default has occurred and is continuing; and
 
 
- 44 -

--------------------------------------------------------------------------------

 
(d)           pay any fees of such independent public accountant or auditor
incurred in connection with the Agent’s and the Lenders’ exercise of its rights
pursuant to this Section, and reimburse all reasonable out-of-pocket costs of
such visits of the Agent.
 
Section 8.5                                Environmental Law Covenant.  The
Borrower will, except in each case where the failure to do so could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect:
 
(a)           occupy, use and operate all of its and their facilities and
properties in material compliance with all Environmental Laws, keep all
necessary permits, approvals, certificates, licenses and other authorizations
required by Environmental Laws in effect and remain in material compliance
therewith, and handle all Hazardous Materials in compliance with, all applicable
Environmental Laws; and
 
(b)           promptly notify the Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries relating to the condition of
its facilities and properties in respect of, or as to compliance with,
Environmental Laws and promptly resolve any non-compliance with Environmental
Laws and keep its property free of any Lien imposed by any Environmental Law.
 
Section 8.6                                Use of Proceeds.  The Borrower will
apply the proceeds of the Loans to finance the purchase of Eligible Contracts.
 
Section 8.7                                Future Subsidiaries, Security,
etc.  The Borrower will not create or acquire any Subsidiaries or enter into any
joint-ventures.  From time to time, the Borrower will, at their cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Agent or the Required Lenders shall designate
pursuant to the terms of this Agreement (it being understood that it is the
intent of the parties that the Obligations shall be secured by all of the issued
and outstanding Capital Securities of any Subsidiaries of the Borrower and
substantially all the assets of the Borrower, including real and personal
property acquired subsequent to the Closing Date).  Such Liens will be created
under the Credit Documents in form and substance reasonably satisfactory to the
Agent, and the Borrower shall deliver or cause to be delivered to the Lenders
all such instruments and documents (including legal opinions, title insurance
policies and lien searches) as the Agent shall reasonably request to evidence
compliance with this Section.

Section 8.8                                Procedures to Ensure Information
Dissemination.  The Borrower will, and will cause each of its consolidated
Subsidiaries to, establish and maintain adequate policies and procedures to
ensure that at least one Authorized Officer is promptly informed of all matters
referenced in this Agreement for which the Secured Parties are relying on such
Authorized Officer’s knowledge with respect to the obligations set forth in
Sections 6.13 and Article VII.
 
Section 8.9                                Further Assurances. 
 
(a)           The Borrower will, and will cause each Subsidiary which becomes a
party hereto, to execute any and all further documents, financing statements,
agreements and
 
 
- 45 -

--------------------------------------------------------------------------------

 
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Agent or the Required Lenders may reasonably request, to effectuate the
transactions contemplated by the Credit Documents or to grant, preserve, protect
or perfect the Liens created by the Credit Documents or the validity or priority
of any such Lien, all at the expense of the Borrower.  The Borrower also agrees
to provide the Agent, from time to time upon request, evidence reasonably
satisfactory to the Agent as to the perfection and priority of the Liens created
or intended to be created by the Credit Documents.
 
(b)           If any assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
the Borrower will notify the Agent thereof, and, if requested by the Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations applicable, and will take such actions as shall be
necessary or reasonably requested by the Agent to grant and perfect such Liens,
including actions described in clause (a) of this Section, all at the expense of
the Borrower.
 
(c)           If any Borrower opens or establishes any Deposit Account with any
Person (other than with respect to any Deposit Account with the Agent), such
Borrower shall subject such Deposit Account to a Control Agreement to the extent
required by the Security Agreement.
 
(d)           Each Contract acquired by the Borrower shall be acquired pursuant
to an Assignment Agreement.
 
(e)           The Borrower shall enter into and maintain a Servicing Agreement,
in form and substance reasonably satisfactory to the Agent, with respect to the
Contracts.
 
Section 8.10                                Maintenance of Assets.  With respect
to the Contracts and related assets owned or serviced by the Borrower, the
Borrower shall:


(a)           invoice and collect from each Lessee all Lease Payments required
to be paid by such Lessee in such manner and to the same extent as the Borrower
does with respect to similar contracts held for their own account;
 

(b)           fulfill all of the obligations of the Borrower and any of the
ongoing responsibilities (if any) of the lessor or lender under a Contract and
exercise all rights of the Borrower with respect to the Contracts and the
Equipment;
 
(c)           maintain with respect to each Contract and each piece of
Equipment, and with respect to each payment by each Lessee and compliance by
each Lessee with the provisions of each Contract, complete and accurate records
in such manner and to the same extent as the Borrower does with respect to
similar contracts held for their own accounts;
 
(d)           execute, deliver, report and file any and all tax returns with
respect to sales, use, personal property and other taxes (other than corporate
income tax returns) and any and all notices, reports, licensing applications or
other required filings required to be filed in any jurisdiction with respect to
any Equipment and any and all filings required with respect to such Equipment;
 
 
- 46 -

--------------------------------------------------------------------------------

 
(e)           apply for and maintain (or cause to be applied for and maintained)
all licenses, permits, registrations, authorizations and other governmental
items necessary for the Borrower to acquire, hold, manage and sell the
Equipment, or enforce or collect Contracts, in each jurisdiction where the
failure to maintain such licenses, permits, registrations, authorizations or
governmental items could, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Effect;
 
(f)           pay or cause to be paid all applicable taxes properly due and
owing in connection with the Contracts and Equipment;
 
(g)            enforce and negotiate the terms of any Contract in accordance
with the terms of the Servicing Standard;
 
(h)           repossess and remarket any Equipment in accordance with the terms
of the Servicing Standard;
 
(i)           negotiate and maintain any insurance required by the Servicing
Standard;
 
(j)            investigate, consistent with its past practices and policies and
at its own expense, the facts and circumstances surrounding each casualty or
Event of Loss with respect to any Equipment, collect or arrange for payment from
the appropriate Lessee or third party and process all payment requests under the
insurance policies with respect to such Equipment;
 
(k)           in connection with its performance of the responsibilities and
obligations, and exercise of rights, under a Contract as lender, minimize any
abatement, reduction, recoupment, setoff, defense or counterclaim by the related
Lessee;
 
(l)           fully perform all obligations under the Contracts for which the
nonperformance of such obligations would create a setoff or counterclaim right
by the applicable Lessee; and

(m)           maintain, in the custody of LEAF Financial, a Contract File with
respect to each Contract.
 
ARTICLE IX
 
[INTENTIONALLY OMITTED]
 


 
- 47 -

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees with each Lender and the Agent that the
Borrower will, and will cause its consolidated Subsidiaries to, perform or cause
to be performed the obligations set forth below.
 
Section 10.1                                Business Activities.  The Borrower
will not, and will not permit any of its consolidated Subsidiaries to, engage in
any business activity except for equipment leasing or lending and those related
business activities engaged in on the date of this Agreement (and activities
reasonably incidental, complementary or substantially similar thereto).
 
Section 10.2                                Indebtedness.  The Borrower will
not, and will not permit any of its consolidated Subsidiaries to, create, incur,
assume or permit to exist any Indebtedness, other than:
 
(a)           Indebtedness in respect of the Obligations;
 
(b)           Indebtedness existing as of the Closing Date which is identified
in Schedule 10.2 hereto, together with refinancings, renewals or replacements of
any such Indebtedness in the manner permitted under Section 10.5 hereof;
 
(c)           unsecured Indebtedness (i) for trade payables incurred in the
ordinary course of business of the Borrower and their Subsidiaries and (ii) in
respect of performance, surety or appeal bonds provided in the ordinary course
of business, but excluding (in each case), Indebtedness incurred through the
borrowing of money or Contingent Liabilities in respect thereof;
 
(d)           Indebtedness of the Borrower comprised of Hedging Obligations
permitted pursuant to Section 10.13;
 
(e)           Capitalized Lease Liabilities in an aggregate amount at any time
outstanding not to exceed $100,000;
 
(f)           Purchase money obligations in an aggregate amount at any time not
to exceed $100,000; and
 
(g)           any other unsecured Indebtedness in an aggregate amount at any
time not to exceed $100,000.
 

provided, however, that no Indebtedness otherwise permitted by clause (c), (e)
or (f) above shall be assumed or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.
 
Section 10.3                                Liens.  The Borrower will not, and
will not permit any of its consolidated Subsidiaries to, create, incur, assume
or permit to exist any Lien upon any of its property (including Capital
Securities of any Person), revenues, assets or other Collateral, whether now
owned or hereafter acquired, except:
 
 
- 48 -

--------------------------------------------------------------------------------

 
(a)           Liens securing payment of the Obligations;
 
(b)           Liens existing as of the Closing Date and disclosed in Schedule
10.3 hereto securing Indebtedness described in Section 10.2(c); provided, that
no such Lien shall encumber any additional property (other than proceeds,
products or replacements of such property) not already securing such
Indebtedness on the Closing Date;
 
(c)           Liens securing Indebtedness permitted to be incurred under
Sections 10.2(e) and (f); provided, that (i) such Lien is granted within 60 days
after such Indebtedness is incurred, (ii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) or lease and (iii) such Lien secures only the assets and the
proceeds, products or replacements of such assets that are the subject of the
Indebtedness referred to in such clause;
 
(d)           Liens in favor of carriers, warehousemen, suppliers, repairmen,
mechanics, materialmen, landlords and other similar liens granted in the
ordinary course of business for amounts not overdue for a period of more than 60
days or being diligently contested in good faith by appropriate proceedings and
for which adequate reserves or other appropriate provision in accordance with
GAAP shall have been made therefor;
 
(e)           Liens incurred or pledges or deposits made in the ordinary course
of business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, bids, trade contracts, leases, statutory bonds,
performance bonds or other similar obligations (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety and appeal bonds or performance bonds;
 
(f)           judgment Liens which do not otherwise result in an Event of
Default;
 
(g)           easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar charges or encumbrances, in each case,
not interfering in any material respect with the ordinary course of business of
the Borrower;
 
(h)           Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves or other appropriate provisions in accordance with GAAP shall
have been made;
(i)           Liens arising from precautionary UCC financing statements
regarding operating leases, provided that such Lien is limited to the equipment
leased;
 
(j)           Liens of a collecting bank under UCC 4-210 on items in the course
of collection;
 
(k)           statutory liens under UCC Article 2; and
 
 
- 49 -

--------------------------------------------------------------------------------

 
(l)           bank set-off rights against Deposit Accounts.
 
Section 10.4                                Investments.  The Borrower will not,
and will not permit any of its consolidated Subsidiaries to, purchase, make,
incur, assume or permit to exist any Investment in any other Person, except:
 
(a)           Investments existing on the Closing Date and identified in
Schedule 10.4 hereto;
 
(b)           Cash Equivalent Investments;
 
(c)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(d)           Investments constituting (i) accounts receivable arising,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;
 
(e)           Investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with any Disposition
permitted under Section 10.8;
 
(f)           without duplication, Investments to the extent permitted as
Indebtedness pursuant to Section 10.2(e); and
 
(g)           Investments by way of the acquisition of assets pursuant to
Financed Acquisitions.
 
Section 10.5                                Restricted Payments.
 
The Borrower will not, and will not permit any of its consolidated Subsidiaries
to, declare, make or permit, or agree to pay or make, directly or indirectly,
any Restricted Payment, except for dividends (i) payable to the Borrower, and
(ii) payable by the Borrower solely in shares of any class of its common stock.
 
Section 10.6                                Issuance of Capital Securities.  The
Borrower will not, and will not permit any of its consolidated Subsidiaries to,
(a) issue any Capital Securities that, by their terms (or by the terms of any
securities into which they are convertible or for which they are exchangeable),
or upon the happening of any event, mature or are subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is six months after the Termination Date (whether for value or otherwise)
or (b) become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment prior to at least
six months after the Termination Date in respect of any Capital Securities of
the Borrower or any option, warrant or other right to acquire any such Capital
Securities.
 
 
- 50 -

--------------------------------------------------------------------------------

 
Section 10.7                                Consolidation, Merger, etc.  The
Borrower will not, and will not permit any of its consolidated Subsidiaries to,
liquidate or dissolve, consolidate with, or merge into or with, any other
Person, or purchase or otherwise acquire all or substantially all of the assets
or Capital Securities of any Person (or any division thereof).
 
Section 10.8                                Sale of Assets.  The Borrower will
not, and will not permit any of its consolidated Subsidiaries to, convey, sell,
lease, assign, transfer or otherwise dispose of, more than ten percent (10%) of
their assets, business or property (whether now owned or hereafter acquired,
including, without limitation, Contracts and accounts receivable) during any
consecutive twelve (12) month period, or issue or sell any shares of any such
Person’s Subsidiary’s common stock to any Person other than the Borrower,
except: (a)  a discount of or an adjustment to any account receivable in
accordance with past practices; (b) the sale or other disposition for fair
market value, and in the ordinary course of business, of obsolete or worn out
property, or other property not necessary for operations, and (c) sales of
Contracts and the related Equipment, for fair market value, but only to the
extent that such sales are without any recourse, direct or indirect, to the
Borrower or any consolidated Subsidiary thereof.
 
Section 10.9                                Transactions with
Affiliates.  Except as set forth on Schedule 10.9 and excluding transactions,
payments or distributions otherwise expressly permitted hereunder, the Borrower
will not and will not permit any of its consolidated Subsidiaries to, enter into
or cause or permit to exist any arrangement, transaction or contract (including
for the purchase, lease or exchange of property or the rendering of services)
with any Affiliate of the Borrower, unless such arrangement, transaction or
contract is (a) on fair and reasonable terms no less favorable to the Borrower
or such Subsidiary than it could obtain in an arm’s-length transaction with a
Person that is not an Affiliate and (b) of the kind which would be entered into
by a prudent Person in the position of the Borrower or such Subsidiary with a
Person that is not one of its Affiliates, and the Agent receives prompt written
notice of such transaction.
 
Section 10.10                                Restrictive Agreements.  The
Borrower will not, and will not permit any of its consolidated Subsidiaries to,
enter into or permit to exist any agreement prohibiting:
 
(a)           the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired to the extent any
such negative pledge would prohibit the creation or first priority perfection of
any Liens securing payment of the Obligations;
 
(b)           the ability of the Borrower to amend or otherwise modify any
Credit Document; or

(c)           the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.
 
Section 10.11                                Sale and Leaseback.  The Borrower
will not directly or indirectly enter into any agreement or arrangement, as a
lessee, providing for the sale or transfer by it of any property (now owned or
hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person.
 
 
- 51 -

--------------------------------------------------------------------------------

 
Section 10.12                                Amendment to Material Documents.
 
(a)           The Borrower will not, and will not permit any of its consolidated
Subsidiaries to, amend, supplement or otherwise modify any: (i) Organizational
Document; (ii) Assignment Agreement; or (iii) Servicing Agreement, in any manner
materially adverse to the interests, rights or obligations of any Secured Party.
 
(b)           The Borrower will not, and will not permit any of their
consolidated Subsidiaries to, agree to or permit any amendment, modification or
waiver of any provision of any agreement, document, instrument or note governing
or evidencing the Subordinated Debt if the effect of such amendment,
modification or waiver is to: (i) increase the interest rate on such
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof; (iii) create any covenant thereunder or grant
any collateral therefor; or (iv) otherwise confer additional rights upon the
holders thereof which individually or in the aggregate would be adverse to the
Borrower or any such consolidated Subsidiary or to the any Secured Parties.
 
Section 10.13                                Hedging Obligations.  The Borrower
will not enter into any Hedging Obligations other than Hedging Obligations
entered into in the ordinary course of business to manage interest rate risk of
the Borrower and not for speculative purposes.
 
Section 10.14                                Accounting Changes.  The Borrower
will not make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change their Fiscal Year.
 
Section 10.15                                Upstream Limitations.The Borrower
will not, and will not permit any of its consolidated Subsidiaries, to enter
into any agreement, contract, or arrangement (other than the Credit Documents)
restricting the ability of any of its Subsidiaries to pay or make dividends or
distributions in cash or kind, to make loans, advances, or other payments of
whatsoever nature or to make transfers or distributions of all or any part of
their assets to the Borrower or to any Subsidiary of the Borrower.
 
ARTICLE XI
 
EVENTS OF DEFAULTS AND REMEDIES
 
Section 11.1                                Events of Default.  Each of the
following events or occurrences described in this Article shall constitute an
“Event of Default”:
 

(a)           Non-Payment of Obligations.  The Borrower shall fail to make any
payment or prepayment of any principal of any Loan when due or any payment of
interest on any Loan or any fee described in Article III or any other monetary
Obligation, within three (3) Business Days of when due.
 
 
- 52 -

--------------------------------------------------------------------------------

 
(b)           Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made in any Credit Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.
 
(c)           Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance or observance of any of its
obligations under Article VII, Section 8.1, Section 8.7, Section 8.11 or Article
X.
 
(d)           Non-Performance of Other Covenants and Obligations.  The Borrower
shall default in the due performance and observance of any agreement, covenant
or obligation contained in any Credit Document executed by it (other than those
described in Section 11.1(a)-(c) above), and, to the extent susceptible to
remedy, such default shall continue unremedied for a period of 30 days after the
earlier of (i) the date the Borrower is required pursuant to the Credit
Documents or otherwise to give notice thereof to the Agent (whether or not such
notice is actually given), or (ii) the date notice thereof shall have been given
to the Borrower by the Agent or any Lender.
 
(e)           Default on Other Indebtedness.  A default shall occur in the
payment of an amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 11.1(a)) of the Borrower or any of its Subsidiaries, having
an outstanding principal amount, individually or in the aggregate, in excess of
$1,000,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity, in each case, regardless of whether such default is
waived, or such right is exercised, by such holder (or trustee or agent), unless
the effect of such waiver is to terminate permanently the right of such holder
(or trustee or agent) to accelerate the maturity thereof or demand cash
collateral in respect thereof on account of such default.
 
(f)           Judgments.  Any judgment or order for the payment of money
individually or in the aggregate in excess of $1,000,000 (exclusive of any
amounts to the extent covered by insurance (less any applicable deductible) and
as to which the insurer has acknowledged its responsibility to cover such
judgment or order) shall be rendered against the Borrower or any of its
Subsidiaries and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 30 days (or such longer period during
which execution of the same shall have been stayed) after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.

(g)           Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:
 
 
- 53 -

--------------------------------------------------------------------------------

 
(i)           the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, any Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000; or
 
(ii)           a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.
 
(h)           Change in Control.  Any Change in Control shall occur.
 
(i)           Bankruptcy, Insolvency, etc.  The Borrower shall:
 
(i)           become  “insolvent” as defined by Section 101(32) of the United
States Bankruptcy Code, 11 U.S.C. §101(32)or generally fail to pay, or admit in
writing its inability or unwillingness generally to pay, debts as they become
due;
 
(ii)           apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the property of any thereof, or make a general assignment for the benefit of
creditors;
 
(iii)           in the absence of such application, consent or acquiescence in
or permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 60 days; provided, that the Borrower hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60 day period to preserve, protect and defend their
rights under the Credit Documents;
 
(iv)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower, such case or proceeding shall be consented to or
acquiesced in by the Borrower, or shall result in the entry of an order for
relief or shall remain for 60 days undismissed; provided, that the Borrower
hereby expressly authorizes each Secured Party to appear in any court conducting
any such case or proceeding during such 60 day period to preserve, protect and
defend their rights under the Credit Documents; or
 
(v)           take any action authorizing, or in furtherance of, any of the
foregoing.
 
(j)           Impairment of Security, etc.  Any Credit Document or any Lien
granted thereunder (except Liens released in accordance with the terms of the
Credit Documents) shall, in whole or in part, terminate, cease to be in effect
or cease to be the legally valid, binding and enforceable obligation of the
Borrower; the Borrower shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Credit Document, any Lien on collateral with a value singly
or in the aggregate
 
 
- 54 -

--------------------------------------------------------------------------------

 
in excess of $1,000,000 securing any Obligation shall, in whole or in part,
cease to be a perfected Lien subject only to Liens permitted under Section 10.3.
 
(k)           Uninsured Damage
 
.  The occurrence of any uninsured damage to or loss, theft or destruction of,
any assets of the Borrower or any of its Subsidiaries and such damage, loss,
theft or destruction shall exceed $1,000,000 in the aggregate at any time.
 
(l)           Servicer Default. The occurrence of any Servicer Default.
 
Section 11.2                                Action if Bankruptcy.  If any Event
of Default described in Section 11.1(i) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations (other than
Secured Hedging Obligations) shall automatically be and become immediately due
and payable, without notice or demand to any Person.
 
Section 11.3                                Action if Other Event of
Default.  If any Event of Default (other than any Event of Default described in
Section 11.1(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Agent, upon the direction of the Required Lenders, shall
by notice to the Borrower declare all or any portion of the outstanding
principal amount of the Loans and other Obligations (other than Secured Hedging
Obligations) to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate.
 
Section 11.4                                Application of Proceeds.  Following
an Event of Default and acceleration of the Obligations, the Agent shall apply
proceeds of Collateral as follows:
 
First, to payment of that portion of the Obligations constituting fees, expenses
(including, without limitation, expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Agent in its
capacity as such;
 
Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and accrued and unpaid commitment fees or other fees, ratably
amongst the Secured Parties in proportion to the respective amounts described in
this clause “Second” due to them;
 
Third, to payment of that portion of the Obligations constituting unpaid
principal of any Loans, ratably amongst the Lenders in proportion to the
respective amounts described in this clause “Third” due to them;
 
Fourth, to payment of all other Obligations, ratably amongst the Secured Parties
in proportion to the respective amounts described in this clause “Fourth” due to
them; and
 
Finally, the balance, if any, after all of the Obligations have been satisfied,
to the Borrower or as otherwise required by law.
 

For purposes of this Section 11.4, if there are Obligations arising out of
Secured Hedging Agreements, the Agent shall determine whether such obligations
are most appropriately
 
- 55 -

--------------------------------------------------------------------------------

 
characterized as interest, principal, fees or other and shall add those
obligations to the appropriate category above.  Any determination of the Agent
in this regard shall be conclusive absent manifest error, provided, however,
that the characterization of such obligations shall be the same with respect to
all Secured Parties.
 
ARTICLE XII
 
THE AGENT
 
Section 12.1                                Actions.  Each Lender hereby
irrevocably appoints National City as its Agent.  Each Lender authorizes the
Agent to act on behalf of such Lender under each Credit Document and, in the
absence of other written instructions from the Required Lenders received from
time to time by the Agent (with respect to which the Agent agrees that it will
comply, except as otherwise provided in this Section or as otherwise advised by
counsel in order to avoid  contravention of applicable law), to exercise such
powers hereunder and thereunder as are specifically delegated to or required of
the Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto.  Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) the Agent, pro rata according
to such Lender’s proportionate Total Exposure Amount, from and against any and
all liabilities, obligations, losses, damages, claims, costs or expenses of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against, the Agent in any way relating to or arising out of any Credit
Document, including reasonable attorneys’ fees, and as to which the Agent is not
reimbursed by the Borrower; provided, however, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Agent’s gross
negligence or willful misconduct.  The Agent shall not be required to take any
action under any Credit Document, or to prosecute or defend any suit in respect
of any Credit Document, unless it is indemnified hereunder to its
satisfaction.  If any indemnity in favor of the Agent shall be or become, in the
Agent’s determination, inadequate, the Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 
Section 12.2                                Funding Reliance, etc.  Unless the
Agent shall have been notified in writing by any Lender by 5:00 p.m. on the
Business Day prior to the date of any Borrowing that such Lender will not make
available the amount which would constitute its Percentage of such Borrowing on
the date specified therefor, the Agent may assume that such Lender has made such
amount available to the Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If and to the extent that
such Lender shall not have made such amount available to the Agent, when all
conditions to borrowing have been satisfied such Lender and the Borrower
severally agree to repay the Agent forthwith within three (3) Business Days of
demand such corresponding amount together with interest thereon, for each day
from the date the Agent made such amount available to the Borrower to the date
such amount is repaid to the Agent, at the interest rate applicable at the time
to Loans comprising such Borrowing (in the case of the Borrower) and (in the
case of a Lender), at the Federal Funds Rate for the first two (2) Business Days
after which such amount has not been repaid, and thereafter at the interest rate
applicable to Loans comprising such Borrowing.
 
- 56 -

--------------------------------------------------------------------------------

 

Section 12.3                                Exculpation.  Neither the Agent nor
any of its respective directors, officers, employees or agents shall be liable
to any Lender for any action taken or omitted to be taken by it under any Credit
Document, or in connection herewith or therewith, nor responsible for any
recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Credit Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Credit Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by the Borrower of its Obligations, except, in each
case, to the extent determined by a court of competent jurisdiction in a final
proceeding to have resulted from their own gross negligence or willful
misconduct.  Any such inquiry which may be made by the Agent shall not obligate
it to make any further inquiry or to take any action.  The Agent shall be
entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which the Agent believes to
be genuine and to have been presented by a proper Person.
 
Section 12.4                                Successor.  The Agent may resign as
such at any time upon at least 10 days’ prior notice to the Borrower and the
Lenders.  If the Agent at any time shall resign, the Required Lenders may
appoint another Lender as a successor Agent (with, so long as no Default or
Event of Default has occurred and is continuing, the consent of the Borrower,
provided that the resignation of the Agent is not contingent upon such consent),
which Lender, upon such appointment (and all applicable consents), thereupon
shall become the Agent hereunder.  If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be one of the Lenders or a commercial banking institution organized under
the laws of the United States (or any State thereof) or a United States branch
or agency of a commercial banking institution, and having a combined capital and
surplus of at least $250,000,000; provided, however, that if, such retiring
Agent is unable to find a commercial banking institution which is willing to
accept such appointment and which meets the qualifications set forth above, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall assume and perform all of the duties of the Agent hereunder
until such time, if any, as the Required Lenders appoint a successor as provided
for above.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall be entitled to receive from the
retiring Agent such documents of transfer and assignment as such successor Agent
may reasonably request, and shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Credit Documents.  After any retiring Agent’s resignation hereunder as the
Agent, the provisions of this Article XII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Agent under the
Credit Documents, and Section 13.3 and Section 13.4 shall continue to inure to
its benefit.
 
Section 12.5                                Loans by Agent.  Agent shall have
the same rights and powers with respect to (x) the Loans made by it or any of
its Affiliates, and (y) the Notes held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not Agent.  Agent and each
of its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if Agent were not Agent hereunder.
 
 
- 57 -

--------------------------------------------------------------------------------

 

Section 12.6                                Credit Decisions.  Each Lender
acknowledges that it has, independently of the Agent and each other Lender, and
based on such Lender’s review of the financial information of the Borrower, the
Credit Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its
Commitment.  Each Lender also acknowledges that it will, independently of the
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Credit Documents.
 
Section 12.7                                Reliance by Agent.  The Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Agent.  As to any matters not
expressly provided for by the Credit Documents, the Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or thereunder
in accordance with instructions given by the Required Lenders or all of the
Lenders as is required in such circumstance, and such instructions of such
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Secured Parties.  For purposes of applying amounts in accordance with
this Section, the Agent shall be entitled to rely upon any Secured Party that
has entered into a Secured Hedging Agreement for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of each
Agent) of the outstanding Obligations owed to such Secured Party under any
Secured Hedging Agreement.  Unless it has actual knowledge evidenced by way of
written notice from any such Secured Party and the Borrower to the contrary, the
Agent, in acting in such capacity under the Credit Documents, shall be entitled
to assume that no Secured Hedging Agreements or Obligations in respect thereof
are in existence or outstanding.
 
Section 12.8                                Defaults.  The Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default unless the
Agent has received a written notice from a Lender or the Borrower specifying
such Default and stating that such notice is a “Notice of Default”.  In the
event that the Agent receives such a notice of the occurrence of a Default, the
Agent shall give prompt notice thereof to the Lenders.  The Agent shall (subject
to Section 13.1) take such action with respect to such Default as shall be
directed by the Required Lenders; provided, that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders except to
the extent that this Agreement expressly requires that such action be taken, or
not be taken, only with the consent or upon the authorization of the Required
Lenders or all Lenders.
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1                                Waivers, Amendments, etc.
 
(a)           Waivers and Amendments.  The provisions of each Credit Document
may from time to time be amended, modified or waived, if such amendment,
 
 
- 58 -

--------------------------------------------------------------------------------

 
modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided, however, that no such amendment, modification or
waiver shall:
 
(i)           modify this Section without the consent of all Lenders;
 
(ii)           increase the aggregate amount of any Loans required to be made by
a Lender pursuant to its Commitment, extend the maturity date of any Loan made
(or participated in) by any Lender or reduce any fees described in Article III
payable to any Lender without the consent of such Lender or change the date or
the amount of any principal repayment described in Section 3.1(a), without the
consent of each Lender to be adversely affected by such amendment, modification
or waiver;
 
(iii)           forgive, or otherwise reduce, the principal amount of or reduce
the rate of interest on any Lender’s Loan or extend the date on which interest
or fees are payable in respect of any Lender’s Loans, in each case, without the
consent of such Lender (it being understood and agreed, however, that any vote
to rescind any acceleration made pursuant to Section 11.2 and Section 11.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);
 
(iv)           reduce the percentage set forth in the definition of “Required
Lenders” or modify any requirement hereunder that any particular action be taken
by all Lenders without the consent of all Lenders;
 
(v)           except as otherwise expressly provided in a Credit Document,
release the Borrower from its Obligations under any Credit Documents, or all or
substantially all of the Collateral under the Credit Documents, in each case
without the consent of all Lenders (and each counterparty under any Secured
Hedging Agreement, if not then a Lender); or
 
(vi)           affect adversely the interests, rights or obligations of the
Agent (in its capacity as the Agent), unless consented to by the Agent.
 
(b)           Secured Hedging Agreements.  In addition to the foregoing, no
amendment shall be made to any Credit Document without the consent of each
counterparty to a Secured Hedging Agreement affected thereby if the effect
thereof would be to exclude the Obligations evidenced by a Secured Hedging
Agreement from the collateral security and other benefits of such Credit
Document (it being understood that any release of Liens shall be permitted to be
effectuated by Agent, Required Lenders or all Lenders (together with the consent
of any counterparty to a Secured Hedging Agreement, if required), as applicable,
in accordance with the terms of this Agreement).
 
(c)           No Waiver.  No failure or delay on the part of the Agent or any
Lender in exercising any power or right under any Credit Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power
or right preclude any other or further exercise thereof or the exercise of any
other power or right.  No notice to or demand on the Borrower in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Agent or any Lender under any Credit Document shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  
 
 
- 59 -

--------------------------------------------------------------------------------

 
No waiver or approval hereunder shall require any similar or dissimilar waiver
or approval thereafter to be granted hereunder.
 
(d)           Replacement of Lender.  In the event that any Lender or Lenders
refuse to approve any waiver or amendment the Agent deems advisable, then the
Agent may or, so long as no Event of Default has occurred and is continuing, the
Borrower may (but shall not be obligated to), upon notice to such Lender (and
the Agent, if applicable), require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in
Section 13.11), all of its interests, rights, duties and obligations under this
Agreement and the Credit Documents to an Assignee Lender that shall assume such
obligations (which assignee may be a Lender, if a Lender accepts such
assignment); provided that (i) if it is an assignment at the request of the
Borrower, the Borrower shall have received the prior written consent of the
Agent, which consent shall not unreasonably be withheld or delayed, (ii) if it
is an assignment at the request of the Agent and no Event of Default has
occurred and is continuing, the Borrower shall have consented to such assignment
which consents shall not be unreasonably withheld or delayed and (iii) such
assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents,
from the assignee (to the extent of such outstanding principal, accrued interest
and accrued fees) or Borrower (in the case of all other amounts).
 
Section 13.2                                Notices; Time.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
 
(i)           if to the Borrower, to it c/o LEAF Financial at 1818 Market
Street, 9th Floor, Philadelphia, PA 19103, Attention of Miles Herman (Facsimile
No. 215.640.6363);
 
(ii)           if to the Agent, to National City Bank, One South Broad Street,
14th Floor, Philadelphia, Pennsylvania  19107, Attention of Michael Labrum,
Senior Vice President (Facsimile No. (267.256.4002); and
 
(iii)           if to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Agent and the applicable
Lender.  The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
- 60 -

--------------------------------------------------------------------------------

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
(d)           Any notice, if mailed and properly addressed with postage prepaid
or if properly addressed and sent by pre-paid courier service, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when the confirmation of transmission thereof is received by the
transmitter.
 
(e)           Unless otherwise indicated, all references to the time of a day in
a Credit Document shall refer to the time of day in Cleveland, Ohio.
 
Section 13.3                                Payment of Costs and Expenses
 
.  The Borrower agrees to pay on demand all reasonable out-of-pocket expenses of
the Agent (including the reasonable fees and out-of-pocket expenses of any
counsel to the Agent and of local counsel, if any, who may be retained by or on
behalf of the Agent) in connection with:
 
(a)           the negotiation, preparation, execution and delivery of each
Credit Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Credit Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;
 
(b)           the filing, recording, refiling or rerecording of any Credit
Document and/or any financing statements relating thereto and all amendments,
supplements, amendments and restatements and other modifications to any thereof
and any and all other documents or instruments of further assurance required to
be filed or recorded or refiled or rerecorded by the terms of any Credit
Document; and
 
(c)           the preparation and review of the form of any document or
instrument relevant to any Credit Document.
 
The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Credit Document, the Loans or the
issuance of the Notes.  The Borrower also agrees to reimburse each Secured Party
upon demand for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and legal expenses of counsel to each Secured Party) incurred by
such Secured Party in connection with (x) the negotiation of any restructuring
or “work-out” with the Borrower, whether or not consummated, of any Obligations
and (y) the enforcement of any Obligations.
 
Section 13.4                                Indemnification.  In consideration
of the execution and delivery of this Agreement by each Secured Party, the
Borrower hereby indemnifies, exonerates and holds each Secured Party, and each
of their respective affiliates, officers, directors, employees and agents
(collectively, the “Indemnified Parties”) free and harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and
damages, and expenses incurred in connection therewith (irrespective of whether
any such Indemnified Party is a party to the action for which indemnification
hereunder is sought), including reasonable attorneys’ fees and
 
 
- 61 -

--------------------------------------------------------------------------------

 
disbursements, whether incurred in connection with actions between or among the
parties hereto and third parties (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to:
 
(a)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan;
 
(b)           the entering into and performance of any Credit Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Loan, provided that any such action is resolved in
favor of such Indemnified Party);
 
(c)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrower or any Subsidiary thereof of
all or any portion of the Capital Securities or assets of any Person, whether or
not an Indemnified Party is party thereto;
 
(d)           any investigation, litigation, action or proceeding (including any
threatened investigation, litigation or proceeding) respectively made, filed, or
instituted and related to any environmental cleanup, audit, compliance or other
matter relating to either the protection human health or the environment or the
Release by the Borrower or any Subsidiary thereof of any Hazardous Material; or
 
the presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission, discharging or releases from, any real property owned or operated by
the Borrower or any Subsidiary thereof of any Hazardous Material (including any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any Environmental Law), regardless of whether caused by, or within
the control of, the Borrower or Subsidiary;
 
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party which are determined by a court of competent jurisdiction in a
final proceeding to have resulted from the such Indemnified Party’s gross
negligence or willful misconduct.  Except as otherwise provided in this
paragraph, the Borrower and its successors and assigns hereby waive, release and
agree not to make any claim or bring any cost recovery action against, any
Indemnified Party under CERCLA or any state equivalent, or any similar law now
existing or hereafter enacted.  Except as otherwise provided in this paragraph,
it is expressly understood and agreed that to the extent that any Indemnified
Party is strictly liable under any Environmental Laws, the Borrower’s obligation
to such Indemnified Party under this indemnity shall likewise be without regard
to fault on the part of the Borrower with respect to the violation or condition
which results in liability of an Indemnified Party.  If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the Borrower
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
 
Notwithstanding anything to the contrary in this Agreement, no Indemnified Party
shall effect the settlement or compromise of any litigation, investigation or
proceeding (including
 
 
- 62 -

--------------------------------------------------------------------------------

 

any threatened litigation, investigation or proceeding) in respect of which
indemnification may be sought, without the Borrower’s prior written consent (not
to be unreasonably withheld).
 
Section 13.5                                Survival.  The obligations of the
Borrower under Sections 4.3, 4.4, 4.5, 4.6, 13.3 and 13.4, and the obligations
of the Lenders under Section 13.1, shall in each case survive any assignment
from one Lender to another (in the case of Sections 13.3 and 13.4) and the
occurrence of the date on which all Obligations have been paid in full in cash,
all Secured Hedging Agreements have been terminated and all Commitments shall
have terminated.  The representations and warranties made by the Borrower in
each Credit Document shall survive the execution and delivery of such Credit
Document.
 
Section 13.6                                Severability.  Any provision of any
Credit Document which is prohibited or unenforceable in any jurisdiction shall,
as to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Credit Document or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
Section 13.7                                Headings.  The various headings of
each Credit Document are inserted for convenience only and shall not affect the
meaning or interpretation of such Credit Document or any provisions thereof.
 
Section 13.8                                Execution in Counterparts,
Effectiveness, etc.  This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement.  This Agreement shall become
effective when counterparts hereof executed on behalf of the Borrower, the Agent
and each Lender (or notice thereof satisfactory to the Agent), shall have been
received by the Agent.
 
Section 13.9                                Governing Law; Entire
Agreement.  EACH CREDIT DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A
CREDIT DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  The Credit Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter thereof and supersede any prior agreements, written or oral, with
respect thereto.
 
Section 13.10                                 Successors and Assigns.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that the
Borrower may not assign or transfer its rights or obligations hereunder without
the consent of all Lenders (except as otherwise expressly permitted by the
Credit Documents).
 
Section 13.11                                Assignments and Participations in
Loans; Register.  Each Lender may assign, or sell participations in, its Loans
and Commitment to one or more other Persons in accordance with this the terms
set forth below.
 
(a)           Assignments.  Any Lender, pursuant to a Lender Assignment
Agreement, with the consent (which consent shall not be unreasonably delayed or
withheld) of (i) the Borrower, to the extent no Default or Event of Default has
occurred and is continuing, and
 
 
- 63 -

--------------------------------------------------------------------------------

 
(ii) the Agent, may at any time assign and delegate to any one or more
commercial banks, funds or other financial institutions, and upon notice to the
Borrower and the Agent, upon the Agent’s acknowledgment on a Lender Assignment
Agreement, may assign and delegate to any of its Affiliates or to any other
Lender or to a Related Fund of any Lender (pursuant to applicable law) (each
Person described in either of the foregoing clauses as being the Person to whom
such assignment and delegation is to be made, being hereinafter referred to as
an “Assignee Lender”), all or any fraction of such Lender’s Loans and Commitment
in a minimum aggregate amount of $500,000 (or, if less, the entire remaining
amount of such Lender’s Loans and Commitment).   The Borrower and the Agent
shall be entitled to continue to deal solely and directly with a Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until:
 
(i)           notice of such assignment and delegation, together with
(A) payment instructions, (B) the Internal Revenue Service forms or other
statements contemplated or required to be delivered pursuant to Section 4.6, if
applicable, and (C) addresses and related information with respect to such
Assignee Lender, shall have been delivered to the Borrower and the Agent by such
assignor Lender and such Assignee Lender;
 
(ii)           such Assignee Lender shall have executed and delivered to (A) the
Borrower and the Agent a Lender Assignment Agreement, accepted by the Agent, and
(B), if it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Subsidiaries and Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the such Assignee Lender’s compliance procedures
and applicable laws, including Federal and state securities laws; and
 
(iii)           the processing fees described below shall have been paid.
 
From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender under
the Credit Documents, and (y) the assignor Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it in connection with
such Lender Assignment Agreement, shall be released from its obligations
hereunder and under the other Credit Documents.
 
Within five (5) Business Days after its receipt of notice that the Agent has
received and accepted an executed Lender Assignment Agreement, if requested by
the Assignee Lender, the Borrower shall execute and deliver to the Agent (for
delivery to the relevant Assignee Lender) a new Note evidencing such Assignee
Lender’s assigned Commitment and, if the assignor Lender has retained a
Commitment hereunder, if requested by such Lender, a replacement Note in the
principal amount of the Commitment retained by the assignor Lender hereunder
(such Note to be in exchange for, but not in payment of, the Note then held by
such assignor Lender).  Each such Note shall be dated the date of the
predecessor Note.  The assignor Lender shall mark each predecessor Note
“exchanged” and deliver each of them to the Borrower.  Accrued interest on that
part of each predecessor Note evidenced by a new Note, and accrued
 
 
- 64 -

--------------------------------------------------------------------------------

 
fees, shall be paid as provided in the Lender Assignment Agreement.  Accrued
interest on that part of each predecessor Note evidenced by a replacement Note
shall be paid to the assignor Lender.  Accrued interest and accrued fees shall
be paid at the same time or times provided in the predecessor Note and in this
Agreement.
 
Such assignor Lender or such Assignee Lender must also pay a processing fee in
the amount of $3,500 to the Agent upon delivery of any Lender Assignment
Agreement; provided, however, that no such fee shall be payable in the case of
an assignment to an Affiliate of the assignor Lender or a Related Fund with
respect to such assignor Lender; and provided, further that, in the case of
contemporaneous assignments by a Lender to more than one fund managed by the
same investment advisor (which funds are not then Lenders hereunder), only a
single such processing fee shall be payable for all such contemporaneous
assignments.
 
Notwithstanding anything to the contrary set forth above, (A) any Lender may
(without requesting the consent of the Borrower or the Agent) pledge its Loans
and all or any portion of its rights in connection with this Agreement and the
Credit Documents to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank and (B) any Lender that is a fund that
invests in bank loans may (without the consent of the Borrower or the Agent)
pledge its Loans and all or any portion of its rights in connection with this
Agreement and the Credit Documents to the holders (or to the trustees for such
holders) of obligations owed, or securities issued, by such fund as security for
such obligations or securities, provided, that any foreclosure or other exercise
of remedies by such holder (or such trustee) shall be subject to the provisions
of this Section regarding assignments in all respects.  No pledge described in
the immediately preceding clause (ii) shall release such Lender from its
obligations hereunder.
 
(b)           Participations
 
.  Any Lender may sell to one or more commercial banks or other Persons (each of
such commercial banks and other Persons being herein called a “Participant”)
participating interests in any of the Loans, Commitments, or other interests of
such Lender hereunder; provided, however, that:
 
(i)           no participation contemplated in this Section shall relieve such
Lender from its Commitment or its other obligations under any Credit Document;
 
(ii)           such Lender shall remain solely responsible for the performance
of its Commitment and such other obligations;
 
(iii)           the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under each Credit Document;
 
(iv)           no Participant, unless such Participant is an Affiliate of such
Lender or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action under any Credit Document, except that such
Lender may agree with any Participant that such Lender will not, without such
Participant’s consent, take any actions of the type described in clauses (a),
(b), or (f) or, to the extent requiring the consent of such Lender, clause (c)
of Section 13.1 with respect to Obligations participated in by such Participant;
and
 
 
- 65 -

--------------------------------------------------------------------------------

 
(v)           the Borrower shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.
 
Subject to clause (v) of this Section 13.11(b), the Borrower acknowledges and
agrees that each Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8,
and 4.9, shall be considered a Lender.  Each Participant shall be entitled to
all information regarding the Borrower that has been provided to the Lender
selling the participation.  Each Participant shall only be indemnified for
increased costs pursuant to Section 4.3, 4.5 or 4.6 if and to the extent that
the Lender which sold such participating interest to such Participant
concurrently is entitled to make, and does make, a claim on the Borrower for
such increased costs.  Any Lender that sells a participating interest in any
Loan, Commitment or other interest to a Participant under this Section shall
indemnify and hold harmless the Borrower and the Agent from and against any
taxes, penalties, additions, interest or other costs or losses (including
reasonable attorneys’ fees and expenses) incurred or payable by the Borrower or
the Agent as a result of the failure of the Borrower or the Agent to comply with
its obligations to deduct or withhold any Taxes from any payments made pursuant
to this Agreement or the relevant Credit Documents to such Lender or the Agent,
as the case may be, which Taxes would not have been incurred or payable if such
Participant had been a Non-U.S. Lender that was entitled to deliver to the
Borrower, the Agent or such Lender, and did in fact so deliver, a duly completed
and valid Form 1001 or 4224 (or applicable successor form) or Exemption
Certificate entitling such Participant to receive payments under this Agreement
or the relevant Credit Documents without deduction or withholding of any United
States federal taxes.
 
(c)           Register
 
.  The Borrower hereby designates the Agent to serve as the Borrower’s agent,
solely for the purpose of this Section, to maintain a register (the “Register”)
on which the Agent will record each Lender’s Commitment, the Loans made by each
Lender and the Notes evidencing such Loans, and each repayment in respect of the
principal amount of the Loans of each Lender and annexed to which the Agent
shall retain a copy of each Lender Assignment Agreement delivered to the Agent
pursuant to this Section.  Failure to make any recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans or Notes.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person in whose name a Loan and related Note is registered as the owner thereof
for all purposes of this Agreement, notwithstanding notice or any provision
herein to the contrary.  A Lender’s Commitment and the Loans made pursuant
thereto and the Notes evidencing such Loans may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer in the Register.  Any assignment or transfer of a Lender’s Commitment
or the Loans or the Notes evidencing such Loans made pursuant thereto shall be
registered in the Register only upon delivery to the Agent of a Lender
Assignment Agreement duly executed by the assignor thereof.  No assignment or
transfer of a Lender’s Commitment or the Loans made pursuant thereto or the
Notes evidencing such Loans shall be effective unless such assignment or
transfer shall have been recorded in the Register by the Agent as provided in
this Section.

Section 13.12                                Other Transactions.  Nothing
contained herein shall preclude the Agent or any other Lender from engaging in
any transaction, in addition to those contemplated by the Credit Documents, with
the Borrower or any of their Affiliates in which the Borrower or such Affiliate
is not restricted hereby from engaging with any other Person.
 
 
- 66 -

--------------------------------------------------------------------------------

 
Section 13.13                                Forum Selection and Consent to
Jurisdiction.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE
LENDERS OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA OR IN THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE COMMONWEALTH OF
PENNSYLVANIA AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 13.2.  THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE
EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS.
 
Section 13.14                                Waiver of Jury Trial.  THE AGENT,
EACH LENDER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, ANY CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, ANY
LENDER OR THE BORROWER IN CONNECTION THEREWITH.  THE BORROWER ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT, EACH LENDER
ENTERING INTO THE CREDIT DOCUMENTS.
 

Section 13.15                                USA Patriot Act.  Each Lender that
is subject to the requirements of the Patriot Act hereby notifies the Borrower
that pursuant to the requirements of the Patriot
 
 
- 67 -

--------------------------------------------------------------------------------

 
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act, and the Borrower, hereby agrees to deliver such
information to the Lenders as may be requested.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 
- 68 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.
 


 
LEAF COMMERCIAL FINANCE CO., LLC




By: ________________________________
       Name:
       Title:






NATIONAL CITY BANK,
as Agent, and as a Lender


By: ________________________________
       Name:
       Title:

 
- 69 -

--------------------------------------------------------------------------------

 

SCHEDULE I


INITIAL COMMITMENTS




Lender Name
Loan Commitment
Loan Percentages
National City Bank
$100,000,000
100%
     
Total
$100,000,000
100%






      
                  Schedule I               
    
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------